 

Exhibit 10.1

 

CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN)

dated as of July 25, 2017

by and among

SIENTRA, INC.,

prior to the consummation of the Closing Date Acquisition,

DESERT ACQUISITION CORPORATION,

upon, from and after the consummation of the Closing Date Acquisition as the
successor entity pursuant to the Borrower Assumption,

MIRAMAR LABS, INC.,

and upon, from and after the consummation of the Closing Date Acquisition

MIRAMAR TECHNOLOGIES, INC.,

and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

[g201708092015534183558.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

Page

ARTICLE 1 - DEFINITIONS

 

1

 

 

 

 

 

 

 

Section 1.1

 

Certain Defined Terms

 

1

 

Section 1.2

 

Accounting Terms and Determinations

 

34

 

Section 1.3

 

Other Definitional and Interpretive Provisions

 

34

 

Section 1.4

 

Time is of the Essence

 

35

 

 

 

ARTICLE 2 - LOANS

 

35

 

 

 

 

 

 

 

Section 2.1

 

Loans.

 

35

 

Section 2.2

 

Interest, Interest Calculations and Certain Fees

 

37

 

Section 2.3

 

Notes

 

39

 

Section 2.4

 

Reserved.

 

39

 

Section 2.5

 

Reserved.

 

39

 

Section 2.6

 

General Provisions Regarding Payment; Loan Account.

 

39

 

Section 2.7

 

Maximum Interest

 

40

 

Section 2.8

 

Taxes; Capital Adequacy; Mitigation Obligations.

 

40

 

Section 2.9

 

Appointment of Borrower Representative.

 

44

 

Section 2.10

 

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation.

 

45

 

Section 2.11

 

Collections and Lockbox Account

 

47

 

Section 2.12

 

Termination; Restriction on Termination.

 

49

 

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

49

 

 

 

 

 

 

 

Section 3.1

 

Existence and Power

 

50

 

Section 3.2

 

Organization and Governmental Authorization; No Contravention

 

50

 

Section 3.3

 

Binding Effect

 

50

 

Section 3.4

 

Capitalization

 

50

 

Section 3.5

 

Financial Information

 

50

 

Section 3.6

 

Litigation

 

51

 

Section 3.7

 

Ownership of Property

 

51

 

Section 3.8

 

No Default

 

51

 

Section 3.9

 

Labor Matters

 

51

 

Section 3.10

 

Regulated Entities

 

51

 

Section 3.11

 

Margin Regulations

 

51

 

Section 3.12

 

Compliance With Laws; Anti-Terrorism Laws.

 

52

 

Section 3.13

 

Taxes

 

52

 

Section 3.14

 

Compliance with ERISA.

 

52

 

Section 3.15

 

Consummation of Operative Documents; Brokers

 

53

 

Section 3.16

 

Related Transactions

 

53

 

Section 3.17

 

Material Contracts

 

53

 

Section 3.18

 

Compliance with Environmental Requirements; No Hazardous Materials

 

54

 

Section 3.19

 

Intellectual Property and License Agreements

 

54

 

Section 3.20

 

Solvency

 

54

 

Section 3.21

 

Full Disclosure

 

54

 

Section 3.22

 

[Reserved]

 

55

i

 

--------------------------------------------------------------------------------

 

 

 

Page

 

Section 3.23

 

Subsidiaries

 

55

 

Section 3.24

 

[Reserved].

 

55

 

Section 3.25

 

Regulatory Matters.

 

55

 

Section 3.26

 

Accuracy of Schedules

 

56

 

 

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

 

56

 

 

 

 

 

 

 

Section 4.1

 

Financial Statements and Other Reports

 

56

 

Section 4.2

 

Payment and Performance of Obligations

 

58

 

Section 4.3

 

Maintenance of Existence

 

58

 

Section 4.4

 

Maintenance of Property; Insurance.

 

58

 

Section 4.5

 

Compliance with Laws and Material Contracts

 

59

 

Section 4.6

 

Inspection of Property, Books and Records

 

59

 

Section 4.7

 

Use of Proceeds

 

60

 

Section 4.8

 

Estoppel Certificates..

 

60

 

Section 4.9

 

Notices of Material Contracts, Litigation and Defaults.

 

60

 

Section 4.10

 

Hazardous Materials; Remediation.

 

61

 

Section 4.11

 

Further Assurances.

 

62

 

Section 4.12

 

Reserved

 

63

 

Section 4.13

 

Power of Attorney

 

63

 

Section 4.14

 

Borrowing Base Collateral Administration

 

64

 

Section 4.15

 

Schedule Updates

 

64

 

Section 4.16

 

Intellectual Property and Licensing.

 

65

 

Section 4.17

 

Regulatory Covenants.

 

65

 

 

 

 

 

 

ARTICLE 5 - NEGATIVE COVENANTS

 

66

 

 

 

 

 

 

 

Section 5.1

 

Debt; Contingent Obligations

 

66

 

Section 5.2

 

Liens

 

66

 

Section 5.3

 

Distributions

 

66

 

Section 5.4

 

Restrictive Agreements

 

66

 

Section 5.5

 

Payments and Modifications of Subordinated Debt

 

67

 

Section 5.6

 

Consolidations, Mergers and Sales of Assets; Change in Control

 

67

 

Section 5.7

 

Purchase of Assets, Investments

 

67

 

Section 5.8

 

Transactions with Affiliates

 

68

 

Section 5.9

 

Modification of Organizational Documents

 

68

 

Section 5.10

 

Modification of Certain Agreements

 

68

 

Section 5.11

 

Conduct of Business

 

68

 

Section 5.12

 

Lease Payments

 

69

 

Section 5.13

 

Limitation on Sale and Leaseback Transactions

 

69

 

Section 5.14

 

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

 

69

 

Section 5.15

 

Compliance with Anti-Terrorism Laws

 

69

 

Section 5.16

 

Change in Accounting

 

70

 

Section 5.17

 

Agreements Regarding Receivables..

 

70

 

 

 

ARTICLE 6 - FINANCIAL COVENANTS

 

70

 

 

 

 

Section 6.1

 

Minimum Net Revenue

 

70

 

Section 6.2

 

Minimum Cash

 

70

 

--------------------------------------------------------------------------------

 

 

 

Page

 

Section 6.3

 

Evidence of Compliance

 

70

 

 

 

ARTICLE 7 - CONDITIONS

 

71

 

 

 

 

Section 7.1

 

Conditions to Closing

 

71

 

Section 7.2

 

Conditions to Each Loan

 

72

 

Section 7.3

 

Searches

 

73

 

Section 7.4

 

Post-Closing Requirements

 

73

 

 

 

ARTICLE 8 – RESERVED

 

74

 

 

 

ARTICLE 9 - SECURITY AGREEMENT

 

74

 

 

 

 

Section 9.1

 

Generally

 

74

 

Section 9.2

 

Representations and Warranties and Covenants Relating to Collateral.

 

74

 

 

 

 

 

 

ARTICLE 10 - EVENTS OF DEFAULT

 

78

 

 

 

 

Section 10.1

 

Events of Default

 

78

 

Section 10.2

 

Acceleration and Suspension or Termination of Revolving Loan
Commitment

 

80

 

Section 10.3

 

UCC Remedies.

 

81

 

Section 10.4

 

Reserved.

 

82

 

Section 10.5

 

Default Rate of Interest

 

82

 

Section 10.6

 

Setoff Rights

 

82

 

Section 10.7

 

Application of Proceeds.

 

83

 

Section 10.8

 

Waivers.

 

83

 

Section 10.9

 

Injunctive Relief

 

85

 

Section 10.10

 

Marshalling; Payments Set Aside

 

85

 

 

 

ARTICLE 11 - AGENT

 

86

 

 

 

 

Section 11.1

 

Appointment and Authorization

 

86

 

Section 11.2

 

Agent and Affiliates

 

86

 

Section 11.3

 

Action by Agent

 

86

 

Section 11.4

 

Consultation with Experts

 

86

 

Section 11.5

 

Liability of Agent

 

86

 

Section 11.6

 

Indemnification

 

87

 

Section 11.7

 

Right to Request and Act on Instructions

 

87

 

Section 11.8

 

Credit Decision

 

87

 

Section 11.9

 

Collateral Matters

 

88

 

Section 11.10

 

Agency for Perfection

 

88

 

Section 11.11

 

Notice of Default

 

88

 

Section 11.12

 

Assignment by Agent; Resignation of Agent; Successor Agent.

 

88

 

Section 11.13

 

Payment and Sharing of Payment.

 

89

 

Section 11.14

 

Right to Perform, Preserve and Protect

 

92

 

Section 11.15

 

Additional Titled Agents

 

92

 

Section 11.16

 

Amendments and Waivers.

 

92

 

Section 11.17

 

Assignments and Participations.

 

93

 

--------------------------------------------------------------------------------

 

 

 

Page

 

Section 11.18

 

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist

 

95

 

 

 

ARTICLE 12 - MISCELLANEOUS

 

96

 

 

 

 

Section 12.1

 

Survival

 

96

 

Section 12.2

 

No Waivers

 

96

 

Section 12.3

 

Notices.

 

97

 

Section 12.4

 

Severability

 

97

 

Section 12.5

 

Headings

 

98

 

Section 12.6

 

Confidentiality.

 

98

 

Section 12.7

 

Waiver of Consequential and Other Damages

 

98

 

Section 12.8

 

GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

99

 

Section 12.9

 

WAIVER OF JURY TRIAL

 

99

 

Section 12.10

 

Publication; Advertisement.

 

100

 

Section 12.11

 

Counterparts; Integration

 

100

 

Section 12.12

 

No Strict Construction

 

100

 

Section 12.13

 

Lender Approvals

 

100

 

Section 12.14

 

Expenses; Indemnity

 

100

 

Section 12.15

 

Reinstatement

 

102

 

Section 12.16

 

Successors and Assigns

 

102

 

Section 12.17

 

USA PATRIOT Act Notification

 

102

 

Section 12.18

 

Cross Default and Cross Collateralization.

 

103

 

 

 

ARTICLE 13 – ACQUISITION MATTERS

 

104

 

 

 

 

Section 13.1

 

Borrower Assumption Agreement..

 

104

 

Section 13.2

 

Reference to Closing Date..

 

104

 

 

 

 

--------------------------------------------------------------------------------

 

CREDIT AND SECURITY AGREEMENT (revolving Loan)

This CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN) (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of July 25, 2017 by and among SIENTRA, INC., a Delaware corporation
(“Sientra”), prior to the consummation of the Closing Date Acquisition, DESERT
ACQUISITION CORPORATION (“Acquisition Sub”), upon, from and after the
consummation of the Closing Date Acquisition, MIRAMAR LABS, INC., a Delaware
corporation (“Miramar”), as the successor entity pursuant to the Borrower
assumption, upon, from and after the consummation of the Closing Date
Acquisition, MIRAMAR TECHNOLOGIES, INC., a Delaware corporation (“Miramar
Technologies”) and any additional borrower that may hereafter be added to this
Agreement (individually as a “Borrower”, and collectively with any entities that
become party hereto as Borrower and each of their successors and permitted
assigns, the “Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust,
individually as a Lender, and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

Article 1 - DEFINITIONS

Section 1.1Certain Defined Terms.  The following terms have the following
meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

“Access Agreement Location” has the meaning set forth in Section 4.11(c).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and

 

--------------------------------------------------------------------------------

all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, business
line, unit of operation or division of a Person, (b) the acquisition of in
excess of fifty percent (50%) of the equity interests of any Person or otherwise
causing any Person to become a Subsidiary of a Borrower, (c) a merger or
consolidation or any other combination with another Person or (d) the
acquisition (including through licensing) of any Product, Product line or
Intellectual Property of or from any other Person.

“Acquisition Sub” has the meaning set forth in the preamble hereto.

“Additional Titled Agents” has the meaning set forth in Section 11.15.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons.  As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliated Credit Agreement” means that certain Credit and Security Agreement
(Term Loan) (as the same may be amended, restated, supplemented or otherwise
modified from time to time), among MCF, as Agent and a lender, the other lenders
party thereto and Borrowers pursuant to which such Agent and lenders have
extended a term credit facility to Borrowers.

“Affiliated Financing Agent” means the “Agent” under and as defined in the
Affiliated Credit Agreement.

“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Credit Agreement.  

“Affiliated Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof between Agent and the Affiliated Financing Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

2

--------------------------------------------------------------------------------

“Applicable Margin” means four and one half percent (4.50%).

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party or any Subsidiary thereof of
any asset.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

“Banking Transition Period” means the date commencing on the closing date and
ending on the date that is the earlier of (a) the date on which Borrower has
fully complied with the obligations set forth in Section 7.4 and (b) the date
that is ninety (90) days after the Closing Date.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

“Base Rate” means a per annum rate of interest equal to the greater of (a) one
percent (1.00%) per annum and (b) the rate of interest announced, from time to
time, within Wells Fargo Bank, National Association (“Wells Fargo”) at its
principal office in San Francisco as its “prime rate,” with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate; provided, however, that Agent may,
upon prior written notice to Borrower, choose a reasonably comparable index or
source to use as the basis for the Base Rate.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.

3

--------------------------------------------------------------------------------

“Borrower Assumption” has the meaning set forth in Section 13.1 hereof.

“Borrower Representative” means Sientra, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Borrowing Base” means:

 

(a)

the product of (i) eighty-five percent (85%) multiplied by (ii) the aggregate
net amount at such time of the Eligible Accounts; plus

 

(b)

the lesser of (i) forty percent (40%) multiplied by the Orderly Liquidation
Value of the Eligible Inventory, or (ii) forty percent (40%) multiplied by the
value of the Eligible Inventory, valued at the lower of first-in-first-out cost
or market cost, and after factoring in all rebates, discounts and other
incentives or rewards associated with the purchase of the applicable Inventory
provided that the Borrowing Base will be automatically adjusted down, if
necessary, such that the aggregate availability from Eligible Inventory shall
never exceed an amount equal to twenty percent (20%) of the Borrowing Base;
minus

 

(c)

the amount of any reserves and/or adjustments provided for in this Agreement.

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and in a form to be
agreed to between Agent and Borrower, each acting reasonably.  Upon such
agreement, the form of Borrowing Base Certificate will be attached to this
Agreement as Exhibit C.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by Law to close and, in the case
of a Business Day which relates to a Loan bearing interest at a rate based on
the LIBOR Rate, a day on which dealings are carried on in the London interbank
eurodollar market.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
50% or more of the combined voting power of all voting stock of any Borrower or
(b) except as otherwise permitted pursuant to Section 5.6, Sientra ceases to
own, directly or indirectly, 100% of the capital stock of any other Credit
Parties; or (c) the occurrence of a “Change of Control”, “Change in Control”, or
terms of similar import under any document or instrument governing or relating
to Debt of or equity in such Person.  As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934.

“Closing Date” means the date of this Agreement.

“Closing Date Acquisition” means the acquisition by Sientra of all the
outstanding equity interests of Miramar, pursuant and in accordance with the
terms and conditions of Purchase Agreement.

4

--------------------------------------------------------------------------------

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation all of each Borrower’s assets,
including without limitation, all of each Borrower’s right, title and interest
in and to the following, whether now owned or hereafter created, acquired or
arising:

 

(a)

all goods, Accounts (including healthcare insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims
(including each such claim listed on Schedule 9.2(d)), documents, instruments
(including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, securities accounts, fixtures, letter of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located;

 

 

(b)

all of each Borrowers’ books and records relating to any of the foregoing; and

 

 

(c)

any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing;

 

provided, however, that Collateral shall exclude Excluded Property.

“Commitment Annex” means Annex A to this Agreement.

“Competitor” means, at any time of determination, any Person engaged in the same
or substantially the same line of business as the Borrower and the other Credit
Parties and such business accounts for all or substantially all the revenue or
net income of such Person at the time of such determination.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

“Contingent Acquisition Consideration Obligations” means the obligations of
Borrowers to make milestone payments and other contingent payments pursuant to
the CVR Agreement and the other Transaction Documents (in each case, as the same
are in effect as of the Closing Date).

5

--------------------------------------------------------------------------------

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) if applicable, under any Swap Contract, to the extent not yet due
and payable; (d) to make take-or-pay or similar payments if required regardless
of nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase  or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

“Controlled Group” means all members of a group of corporations and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with any Borrower, are treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA
and, solely for purposes of Section 412 and 436 of the Code, Section 414(m) or
(o) of the Code.

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment and of any other Obligations that remains outstanding; provided,
however, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document, and any Person whose
equity interests or portion thereof have been pledged or hypothecated to Agent
under any Financing Document; provided, however, that in no event shall any
Restricted Foreign Subsidiary be a “Credit Party” for purposes of this Agreement
or the other Financing Documents.

“CVR Agreement” means that certain Contingent Value Rights Agreement, dated as
of the Closing Date, among Sientra and Computershare Trust Company, N.A., as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.  

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of

6

--------------------------------------------------------------------------------

Business, (d) all capital leases of such Person, (e) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument, (f) Disqualified Stock, (g) all obligations secured by a Lien on any
asset of such Person, whether or not such obligation is otherwise an obligation
of such Person, (h) “earnouts”, purchase price adjustments, profit sharing
arrangements (other than those entered into in the Ordinary Course of Business),
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, and (i) all Debt of others Guaranteed by such Person.  Without
duplication of any of the foregoing, Debt of Borrowers shall include any and all
Loans.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Defined Period” means for any given calendar month or date of determination,
the twelve (12) month period ending on the last day of such calendar month or if
such date of determination is not the last day of a calendar month, the twelve
(12) month period immediately preceding any such date of determination.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account, which agreement provides
that (a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (b) such financial institution shall
agree that it shall have no Lien on, or right of setoff or recoupment against,
such Deposit Account or the contents thereof, other than in respect of usual and
customary service fees and returned items for which Agent has been given value,
in each such case expressly consented to by Agent, and containing such other
terms and conditions as Agent may require, including as to any such agreement
pertaining to any Lockbox Account, providing that such financial institution
shall wire, or otherwise transfer, in immediately available funds, on a daily
basis to the Payment Account (or, prior to the time of the initial borrowing of
the Revolving Loans, such Deposit Account of Borrower, as Agent may direct in
its sole discretion) all funds received or deposited into such Lockbox or
Lockbox Account.

“Disclosure Letter” means that certain Disclosure Letter of even date herewith,
to which each of the Schedules referenced herein is attached (other than
Schedule 2.1 and Schedule 6.1).  Each reference in this Agreement to a Schedule
shall refer to the applicable Schedule attached to the Disclosure Letter.

“Disqualified Stock” means, with respect to any Person, any equity interest in
such Person that, by its terms (or by the terms of any security or other equity
interests into which it is convertible or for which it is exchangeable), or upon
the happening of any event or condition, less than 91 days after the Termination
Date (a) matures or is mandatorily redeemable (other than solely for Permitted
Debt or other equity interests in such Person or of Sientra that do not
constitute Disqualified Stock and cash in lieu of fractional shares of such
equity interests), pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof, in whole or in part (other than
solely for Permitted Debt or

7

--------------------------------------------------------------------------------

other equity interests in such Person or of Sientra that do not constitute
Disqualified Stock and cash in lieu of fractional shares of such equity
interests), (c) provides for the scheduled payments of dividends or
distributions in cash, or (d) is or becomes convertible into or exchangeable for
Debt or any other equity interests that would constitute Disqualified Stock.

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person, or (c) any management
fees, salaries or other fees or compensation to any Person holding an equity
interest in a Borrower or a Subsidiary of a Borrower (other than reasonable and
customary (i) payments of salaries to individuals, (ii) directors fees, and
(iii) advances and reimbursements to employees or directors, all in the Ordinary
Course of Business), an Affiliate of a Borrower or an Affiliate of any
Subsidiary of a Borrower.

“Dollars” or “$” means the lawful currency of the United States of America.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower, which was generated in the Ordinary Course of Business, which was
generated originally in the name of a Borrower and not acquired via assignment
or otherwise, and which Agent, in its good faith credit judgment, deems to be an
Eligible Account.  The net amount of an Eligible Account at any time shall be
(a) the face amount of such Eligible Account as originally billed minus all cash
collections and other proceeds of such Account received from or on behalf of the
Account Debtor thereunder as of such date and any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time, and (b) adjusted by applying percentages (known as
“liquidity factors”) by payor and/or payor class based upon the applicable
Borrower’s actual recent collection history for each such payor and/or payor
class in a manner consistent with Agent’s underwriting practices and
procedures.  Such liquidity factors may be adjusted by Agent from time to time
as warranted by Agent’s underwriting practices and procedures and using Agent’s
good faith credit judgment.  Without limiting the generality of the foregoing,
no Account shall be an Eligible Account if:  

 

(a)

the Account remains unpaid more than ninety (90) days past the claim or invoice
date (but in no event more than one hundred twenty (120) days after the
applicable goods or services have been rendered or delivered);

 

(b)

the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;

 

(c)

if the Account arises from the sale of goods, any part of any goods the sale of
which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

8

--------------------------------------------------------------------------------

 

(d)

if the Account arises from the sale of goods, the sale was not an absolute, bona
fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

 

(e)

if the Account arises from the performance of services, the services have not
actually been performed or the services were undertaken in violation of any law
or the Account represents a progress billing for which services have not been
fully and completely rendered;

 

(f)

the Account is subject to a Lien (other than Liens in favor of Agent or Liens
that have been expressly subordinated to the Liens of Agent), or Agent does not
have a first priority, perfected Lien on such Account;

 

(g)

the Account is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment, unless such Chattel Paper or Instrument has been
delivered to Agent;

 

(h)

the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if the
Account Debtor holds any Debt of a Credit Party;

 

(i)

more than fifty percent (50%) of the aggregate balance of all Accounts owing
from the Account Debtor obligated on the Account are ineligible under
subclause (a) above (in which case all Accounts from such Account Debtor shall
be ineligible);

 

(j)

without limiting the provisions of clause (i) above, fifty percent (50%) or more
of the aggregate unpaid Accounts from the Account Debtor obligated on the
Account are not deemed Eligible Accounts under this Agreement for any reason;

 

(k)

the total unpaid Accounts of the Account Debtor obligated on the Account exceed
twenty-five percent (25%) of the amount of all Eligible Accounts owing from all
Account Debtors (but only the amount of the Accounts of such Account Debtor
exceeding such twenty-five percent (25%) limitation shall be considered
ineligible);

 

(l)

any covenant, representation or warranty contained in the Financing Documents
with respect to such Account has been breached in any respect;

 

(m)

the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

 

(n)

the Account is an obligation of an Account Debtor that is the federal, state or
local government or any political subdivision thereof, unless Agent has agreed
to the contrary in writing and Agent has received from the Account Debtor the
acknowledgement of Agent’s notice of assignment of such obligation pursuant to
this Agreement;

9

--------------------------------------------------------------------------------

 

(o)

the Account is an obligation of an Account Debtor that has suspended business,
made a general assignment for the benefit of creditors, is unable to pay its
debts as they become due or as to which a petition has been filed (voluntary or
involuntary) under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or the Account is an Account as to which any facts, events or
occurrences exist which could reasonably be expected to impair the validity,
enforceability or collectability of such Account or reduce the amount payable or
delay payment thereunder;

 

(p)

the Account Debtor has its principal place of business or executive office
outside the United States unless payment of the Account is assured by a letter
of credit or credit insurance policy that has been assigned and delivered to
Agent and, in each case, is satisfactory to Agent as to form, amount and issuer;

 

(q)

the Account is payable in a currency other than United States dollars;

 

(r)

the Account Debtor is an individual;

 

(s)

the Borrower owning such Account has not signed and delivered to Agent notices,
in the form reasonably requested by Agent, directing the Account Debtors to make
payment to the applicable Lockbox Account;

 

(t)

the Account includes late charges or finance charges (but only such portion of
the Account shall be ineligible);

 

(u)

the Account arises out of the sale of any Inventory upon which any other Person
holds, claims or asserts a Lien (other than Liens in favor of Agent or the
Affiliated Financing Agent or other than Liens subordinated pursuant to a bailee
letter, landlord consent, warehouse letter or mortgage letter); or

 

(v)

the Account or Account Debtor fails to meet such other specifications and
requirements which may from time to time be established by Agent in its good
faith credit judgment and discretion.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include (i) any Borrower or any of a Borrower’s Affiliates
or (ii) a Competitor of a Borrower or its Subsidiaries; provided that the
restrictions on assignment set forth in this clause (ii) shall not apply if an
Event of Default shall have occurred and is continuing and (y) no proposed
assignee intending to assume all or any portion of the Revolving Loan Commitment
shall be an Eligible Assignee unless such proposed assignee either already holds
a portion of such Revolving Loan Commitment, or has been approved as an Eligible
Assignee by Agent.

“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
good faith credit judgment and discretion, deems to be Eligible
Inventory.  Without limiting the generality of the foregoing, no Inventory shall
be Eligible Inventory if:

 

(a)

such Inventory is not owned by a Borrower free and clear of all Liens and rights
of any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory) except for Agent and
Affiliated Financing Agent;

10

--------------------------------------------------------------------------------

 

(b)

such Inventory is placed on consignment or is in transit;

 

(c)

such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent;

 

(d)

such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged, unfit
for sale, unfit for further processing, is of substandard quality or is not of
good and merchantable quality, free from any reasonably known defects;

 

(e)

such Inventory consists of marketing materials, display items or packing or
shipping materials, manufacturing supplies or Work-In-Process;

 

(f)

such Inventory is not subject to the first priority Lien in favor of Agent;

 

(g)

such Inventory consists of goods that can be transported or sold only with
licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

 

(h)

such Inventory is not covered by casualty insurance acceptable to Agent;

 

(i)

any covenant, representation or warranty contained in the Financing Documents
with respect to such Inventory has been breached in any material respect;

 

(j)

such Inventory is located (i) outside of the continental United States or
(ii) on premises where the aggregate amount of all Inventory (valued at cost) of
Borrowers located thereon is less than $10,000;

 

(k)

such Inventory is located on premises with respect to which Agent has not
received a landlord, warehouseman, bailee or mortgagee letter acceptable in form
and substance to Agent; provided that this clause (k) shall not be deemed to
apply to make any Inventory ineligible until the date that is sixty (60) days
after the Closing Date;

 

(l)

such Inventory consists of (A) discontinued items, (B) slow-moving or excess
items held in inventory, or (C) used items held for resale;

 

(m)

such Inventory does not consist of finished goods;

 

(n)

such Inventory does not meet all standards imposed by any Governmental
Authority, including with respect to its production, acquisition or importation
(as the case may be);

 

(o)

such Inventory has an expiration date within the next thirty (30) days;

 

(p)

such Inventory consists of products for which Borrowers have a greater than
twelve (12) month supply on hand;

 

(q)

such Inventory is held for rental or lease by or on behalf of Borrowers;

11

--------------------------------------------------------------------------------

 

(r)

such Inventory is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third parties, which agreement restricts
the ability of Agent or any Lender to sell or otherwise dispose of such
Inventory unless a consent, which is reasonably satisfactory to Agent, is
obtained from the applicable licensee; or

 

(s)

such Inventory fails to meet such other specifications and requirements which
may from time to time be established by Agent in its good faith credit
judgment.  Agent and Borrowers agree that Inventory shall be subject to periodic
appraisal by Agent and that valuation of Inventory shall be subject to
adjustment pursuant to the results of such appraisal.  Notwithstanding the
foregoing, the valuation of Inventory shall be subject to any legal limitations
on sale and transfer of such Inventory.

“Environmental Laws” means any and all Laws pertaining to the environment,
natural resources, pollution, Hazardous Materials, or, to the extent relating to
exposure to substances that are harmful or detrimental to the environment,
employee health or safety, including any environmental clean-up Laws which
pertain to or impose liability or standards of conduct concerning medical waste
or medical products, equipment or supplies.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Accounts” means (a) Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrowers’ employees and identified to Agent by the Borrowers as such;
provided that, in each case, the aggregate balance in such Deposit Account does
not exceed the amount necessary to make the two (2) immediately succeeding
payroll, payroll tax or benefit payment (or such minimum amount as may be
required by any requirement of Law with respect to such Deposit Accounts), (b)
escrow accounts and trust accounts, in each case entered into in the Ordinary
Course of Business and consistent with prudent business practice conduct where
the applicable Borrowers holds the funds exclusively for the benefit of one or
more unaffiliated third parties and (c) Deposit Accounts maintained solely for
the purposes of holding cash collateral to secure obligations permitted pursuant
to clause (k) of the definition of Permitted Debt; provided that the balance of
such Deposit Accounts shall not at any time exceed 105% of the aggregate face
value of all letters of credit issued in reliance on clause (k) of the
definition of Permitted Debt (such Deposit Accounts, the “Cash Collateral
Accounts”).

“Excluded Perfection Assets” means, collectively:

 

(a)

Excluded Accounts;

12

--------------------------------------------------------------------------------

 

(b)

motor vehicles, aircraft and other assets subject to certificates of title with
an aggregate net book value (as reasonably determined by the Borrowers) of less
than $100,000 (other than to the extent (x) a security interest thereon can be
perfected by the filing of a financing statement under the UCC and (y) an Event
of Default has occurred and Agent has elected to require, by written notice to
the Borrowers, that the Borrowers take all such steps necessary to perfect a
lien in favor of Agent, for the benefit of the Lenders, in such motor vehicles
and other assets subject to certificates of title);  

 

(c)

any fee-owned real property with a fair market value, individually or in the
aggregate with respect to all fee-owned real property, of less than $1,000,000;

 

(d)

any real property leasehold interests (without limiting the obligation of
Borrower to obtain bailee waivers, estoppels, landlord lien waivers or
collateral access letters in accordance with the terms of this Agreement);  

 

(e)

Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
Instruments, documents, investment property (other than equity interests in any
Subsidiaries of a Credit Party disclosed on Schedule 3.4), and electronic
chattel paper, with an aggregate value of less than $100,000; and

 

(f)

commercial tort claims where the amount of damages claimed by the applicable
Credit Party is less than $100,000 in the aggregate for all such commercial tort
claims.

“Excluded Property” means, collectively:

 

(a)

any lease, license, contract, permit, letter of credit, purchase money
arrangement, instrument or agreement to which any Credit Party is a party or any
of its rights or interests thereunder if and to the extent that the grant of
such security interest shall constitute a result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Credit
Party therein or (ii) result in a breach or termination pursuant to the terms
of, or default under, any such lease, license, contract, permit, letter of
credit, purchase money arrangement, instrument or agreement,

 

(b)

any governmental licenses or state or local franchises, charters and
authorizations, to the extent that Agent may not validly possess a security
interest in any such license, franchise, charter or authorization under
applicable Law (other than to the extent that any such prohibition or
restriction would be rendered ineffective pursuant to the UCC of any relevant
jurisdiction or any other applicable law),

 

(c)

more than 65% the voting capital stock of any Restricted Foreign Subsidiary to
the extent that the grant of a security interest in excess of such percentage to
secure the Obligations would cause material adverse tax consequences for such
Borrower under the Code; provided that immediately upon any amendment of the
Code that would allow the pledge of a greater percentage of such voting stock
without material adverse tax consequences to such Borrower, “Collateral” shall
automatically and without further action required by, and without notice to, any
Person include such greater percentage of voting stock of such Restricted
Foreign Subsidiary from that time forward; and

 

(d)

any “intent-to-use” trademarks or service mark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C.
§ 1051 Section 1(c) or Section 1(d), respectively or if filed, has not been
deemed in conformance with 15 U.S.C. § 1051(a) or examined and accepted,
respectively by the United States Patent and Trademark Office;

13

--------------------------------------------------------------------------------

provided that (w) any such limitation described in the foregoing clauses (a) and
(b) on the security interests granted hereunder shall apply only to the extent
that any such prohibition could not be rendered ineffective pursuant to the UCC
or any other applicable Law (including Sections 9-406, 9-407 and 9-408 of the
UCC) or principles of equity, (x) in the event of the termination or elimination
of any such prohibition or the requirement for any consent contained in such
contract, agreement, permit, lease or license or in any applicable Law, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such contract, agreement, permit,
lease, license, franchise, authorization or asset shall be automatically and
simultaneously granted hereunder and shall be included as Collateral hereunder,
and (z) all rights to payment of money due or to become due pursuant to, and all
rights to the proceeds from the sale of, any such Excluded Property shall be and
at all times remain subject to the security interests created by this Agreement
(unless such proceeds would independently constitute Excluded Property).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or any other recipient of any payment to be made by or on
behalf of any obligation of Credit Parties hereunder or the Obligations or
required to be withheld or deducted from a payment to Agent, such Lender or such
recipient (including any interest and penalties thereon):  (a) Taxes to the
extent imposed on or measured by Agent’s, any Lender’s or such recipient’s net
income (however denominated), branch profits Taxes, and franchise Taxes and
similar Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under which Agent, such Lender or such recipient is
organized, has its principal office or conducts business with respect to
entering into any of the Financing Documents or taking any action thereunder or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans pursuant to a Law in
effect on the date on which (i) such Lender becomes a party to this Agreement
other than as a result of an assignment requested by a Credit Party under
Section 2.8(i) or Section 11.17(c) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.8, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Revolving Loan Commitment or to such Lender immediately before it changed its
lending office; (c) Taxes attributable to Agent, such Lender or such recipient’s
failure to comply with Section 2.8(c); and (d) any U.S. federal withholding
taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official interpretations thereof and any agreement
entered into pursuant to the implementation of Section 1471(b)(1) of the Code,
and any intergovernmental agreement between the United States Internal Revenue
Service, the U.S. Government and any governmental or taxation authority under
any other jurisdiction which agreement’s principal purposes deals with the
implement such sections of the Code.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal

14

--------------------------------------------------------------------------------

funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided, however, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day, and (b) if no
such rate is so published on such next preceding Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to Agent on such day on such
transactions as determined by Agent.

“Fee Letter” means each agreement between Agent and Borrower relating to fees
payable to Agent, for its own account, in connection with the execution of this
Agreement.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, the Affiliated Intercreditor Agreement, each subordination or
intercreditor agreement pursuant to which any Debt and/or any Liens securing
such Debt is subordinated to all or any portion of the Obligations and all other
documents, instruments and agreements related to the Obligations and heretofore
executed, executed concurrently herewith or executed at any time and from time
to time hereafter, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.  

“Foreign Lender” has the meaning set forth in Section 2.8(c)(i).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

15

--------------------------------------------------------------------------------

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

“Hazardous Materials” means (a) any “hazardous substance” as defined in CERCLA,
(b) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act , (c) asbestos, (d) polychlorinated biphenyls, (e) petroleum and its
derivatives, by-products and other hydrocarbons, and (f) any other pollutant,
toxic, radioactive, caustic or otherwise hazardous substance regulated under
Environmental Laws.  

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, clinical laboratory service, food, dietary supplement, or other
product (including, without limitation, any ingredient or component of, or
accessory to, the foregoing products) subject to regulation under the Federal
Food, Drug, and Cosmetic Act (21 U.S.C. et seq.), and similar state or foreign
laws, controlled substances laws, pharmacy laws, consumer product safety laws,
Medicare, Medicaid, TRICARE, HIPAA, the Patient Protection and Affordable Care
Act (P.L. 111-1468), all federal and state healthcare fraud and abuse laws,
including, without limitation, the federal Anti-Kickback Statute (42 U.S.C.
§1320a-7b(6)), the Stark Law (42 U.S.C. §1395nn), the civil False Claims Act (31
U.S.C. §3729 et seq.) and all laws, policies, procedures, requirements and
regulations pursuant to which Permits are issued, in each case, as the same may
be amended from time to time.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Documents and (b) to the extent
not otherwise described in (a), Other Taxes.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

16

--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any Acquisition
(including through licensing) or (c) make or purchase any advance, loan,
extension of credit or capital contribution to, or any other investment in, any
Person.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect thereto.

“IRS” has the meaning set forth in Section 2.8(c)(i).

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.  

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one percent (1.00%) and (b) the rate determined by Agent (rounded
upwards, if necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate
for the Interest Period, by (ii) the sum of one minus the daily average during
such Interest Period of the aggregate maximum reserve requirement (expressed as
a decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Revolving Loans.  

“Lockbox” has the meaning set forth in Section 2.11.

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

“Lockbox Bank” has the meaning set forth in Section 2.11.

17

--------------------------------------------------------------------------------

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, binding arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, a
material adverse change in, or a material adverse effect upon, any of (a) the
condition (financial or otherwise), operations, business or properties of any of
the Credit Parties, (b) the rights and remedies of Agent or Lenders under any
Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing Document, (d) the
existence, perfection or priority of any security interest granted in any
Financing Document, (e) the value of any material Collateral, or (f) a material
impairment of the prospect of repayment of any portion of the Obligations.  

“Material Contracts” means (a) the Operative Documents, (b) the Transactions
Documents, (c) the agreements listed on Schedule 3.17, and (d) (i) each contract
or agreement that is disclosed (or is required to be disclosed) publicly as a
material definitive agreement by the Credit Parties, and (ii) each other
agreement or contract to which such Credit Party or its Subsidiaries is a party
the termination of which could reasonably be expected to result in a Material
Adverse Effect.  

“Material Intangible Assets” means all of (a) Borrower’s Intellectual Property
and (b) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower, as determined by
Agent.

“Maturity Date” means December 1, 2021.

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Minimum Balance” means, at any time, an amount that equals the product of: (a)
the average Borrowing Base (or, if less on any given day, the Revolving Loan
Commitment) during the immediately preceding month multiplied by (b) the Minimum
Balance Percentage for such month.

“Minimum Balance Fee” means a fee equal to (a) the positive difference, if any,
remaining after subtracting (i) the average end-of-day principal balance of
Revolving Loans outstanding during the immediately preceding month (without
giving effect to the clearance day calculations referenced above or in Section
2.2(a) from (ii) the Minimum Balance multiplied by (b) the highest interest rate
applicable to the Revolving Loans during such month (or, during the existence of
an Event of Default, the default rate of interest set forth in Section 10.5(a)).

18

--------------------------------------------------------------------------------

“Minimum Balance Percentage” means twenty-five percent (25.0%).

“Miramar” has the meaning set forth in the preamble hereto.

“Miramar Technologies” has the meaning set forth in the preamble hereto.

“Monthly Cash Burn Amount” means, with respect to Credit Parties, an amount
equal to (a) the Credit Parties’ change in cash and cash equivalents, without
giving effect to any increase resulting from contributions or proceeds of
financings for the immediately succeeding twelve (12) month period following the
consummation of the Permitted Acquisition based upon the Transaction
Projections, divided by (b) twelve (12).

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

“Net Revenue” means, for any period, the consolidated net revenue of Borrowers’
and their Consolidated Subsidiaries, as determined in accordance with GAAP (as
the same is in effect on the Closing Date and without giving effect to any
subsequent amendments thereto); provided that in no event shall Net Revenue
include any upfront and milestone payments or similar non-recurring payment made
in connection with any commercial contract received by such Borrower or
Subsidiary.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operative Documents” means the Financing Documents and the Subordinated Debt
Documents.

“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its good faith discretion,
estimates can be realized from a sale, as of a specific date, given a reasonable
period to find a purchaser(s), with the seller being compelled to sell on an
as-is/where-is basis.

19

--------------------------------------------------------------------------------

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all shareholder agreements or
voting agreements relating to the capital stock or other equity interests of
such Person.

“Other Connection Taxes” means taxes imposed as a result of a present or former
connection between Agent or any Lender and the jurisdiction imposing such tax
(other than connections arising from Agent or such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, engaged in any other transaction pursuant to or enforced any Financing
Document, or sold or assigned an interest in any Loans or any Financing
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(i)).

“Participant” has the meaning set forth in Section 11.17(b).

“Participant Register” has the meaning set forth in Section 11.17(a)(iii).

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, supplier numbers,
marketing authorizations, drug or device authorizations and approvals, other
authorizations, franchises, qualifications, accreditations, registrations,
permits, consents and approvals of a Credit Party issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries.   Without limiting the generality of the foregoing, “Permit”
includes any Regulatory Required Permit.

20

--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by a Borrower, in each case, to
the extent that each of the following conditions shall have been satisfied:  

 

(a)

the Borrower Representative shall have delivered to Agent at least ten (10)
Business Days (or such shorter period as may be agreed by Agent) prior to the
closing of the proposed Acquisition: (i) a description of the proposed
Acquisition; (ii) to the extent available in the case of an Acquisition for cash
consideration in excess of $1,000,000, a due diligence package (including, to
the extent available, a quality of earnings report); and (iii) copies of the
respective agreements, documents or instruments pursuant to which such
Acquisition is to be consummated (or substantially final drafts thereof), any
schedules to such agreements, documents or instruments and all other material
ancillary agreements, instruments and documents to be executed or delivered in
connection therewith, and, to the extent required to be completed prior to the
closing of such Acquisition under the related acquisition agreement and
reasonably requested by Agent, all material regulatory and third party approvals
and copies of any environmental assessments, if applicable;

 

(b)

the Credit Parties (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents to the extent required by Section 4.11 hereof, including such
agreements, instruments and other documents necessary to ensure that Agent
receives a first priority perfected Lien in all entities and assets acquired in
connection with the Acquisition to the extent required by this Agreement;

 

(c)

at the time of such Acquisition and after giving effect thereto, no Event of
Default has occurred and is continuing;

 

(d)

all transactions in connection with such Acquisition shall be consummated in all
material respects in accordance with applicable Laws;

 

(e)

the assets acquired in such Acquisition are for use in the same, similar,
related or complementary lines of business as the Credit Parties are currently
engaged or a similar, related or complementary line of business reasonably
related, ancillary or supplemental thereto or incidental thereto or reasonably
expansive thereof;

 

(f)

if required, such Acquisition shall have been approved by the board of directors
(or other similar body) and/or the stockholders or other equity holders of any
Person being acquired in such Acquisition;

 

(g)

no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with such Acquisition;

 

(h)

Agent shall have received a certificate of a Responsible Officer of the Borrower
Representative demonstrating, on a pro forma basis after giving effect to the
consummation of such Acquisition, that Credit Parties are in compliance with the
financial covenants set forth in Article 6 hereof;

 

(i)

the sum of all cash amounts (including cash equivalents) paid or payable in
connection with all Permitted Acquisitions (including all Debt, liabilities and
Contingent Obligations (in each case to the extent otherwise permitted
hereunder) incurred or assumed and the maximum amount of any earn-out or
comparable payment obligation in connection

21

--------------------------------------------------------------------------------

 

therewith, regardless of when due or payable and whether or not reflected on a
consolidated balance sheet of Borrowers) shall not exceed $7,000,000 in the
aggregate during the term of this Agreement (such consideration, the
“Acquisition Consideration”); and

 

(j)

Agent has received, prior to the consummation of such Acquisition, updated
financial projections, in form and substance reasonably satisfactory to Agent,
for the immediately succeeding twelve (12) months following the proposed
consummation of the Acquisition beginning with the month during which the
Acquisition is to be consummated (the “Transaction Projections”) and such other
evidence as Agent may reasonably request demonstrating that Credit Parties have,
immediately before and immediately after giving effect to the consummation of
such Acquisition, unrestricted cash in one or more Deposit Accounts, that in
each case are subject to a first priority perfected security interest in favor
Agent, in an aggregate amount equal to or greater than the positive value of the
product of (x) twelve (12) multiplied by (y) the Monthly Cash Burn Amount, as
determined as of the last day of the month immediately preceding such
Acquisition.

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the reasonable
satisfaction of Agent, including the establishment of reserves required in
Agent’s reasonable discretion.

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:  

 

(a)

dispositions of Inventory in the Ordinary Course of Business and not pursuant to
any bulk sale;

 

(b)

abandonment or lapse of Intellectual Property (other than any Material
Intangible Asset) that is, in the reasonable good faith judgment of a Credit
Party, no longer useful in the conduct of the business of the Credit Parties or
any of their Subsidiaries;

 

(c)

equipment that is surplus, obsolete, worn out, replaced, is no longer used or
useful, unmerchantable, or unsaleable, in each case, in the Ordinary Course of
Business;

 

(d)

dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries;

 

(e)

Permitted Licenses;

 

(f)

the disposition of tooling and other items in accordance with and as set forth
in the Vesta Manufacturing Agreement;

 

(g)

dispositions of assets (other than any Products or Intellectual Property) so
long as (i) the assets subject to such Asset Dispositions are sold for fair
value, as determined by the Borrower in good faith, (ii) at least 75% of the
consideration therefor is cash or cash equivalents, and (iii) the aggregate net
cash proceeds received in respect of such Asset Dispositions in any 12 month
period does not exceed $1,000,000; and

 

(h)

other dispositions approved by Agent from time to time in its sole discretion.  

22

--------------------------------------------------------------------------------

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c)  the Collateral or any
part thereof or any interest therein shall not be in any danger of being sold,
forfeited or lost by reason of such contest by Borrowers or its Subsidiaries;
and (d) upon a final determination of such contest, Borrowers and its
Subsidiaries shall promptly comply with the requirements thereof.

“Permitted Contingent Obligations” means

 

(a)

Contingent Obligations arising in respect of the Debt under the Financing
Documents;

 

(b)

Contingent Obligations resulting from endorsements for collection or deposit in
the Ordinary Course of Business;

 

(c)

Contingent Obligations outstanding on the date of this Agreement and set forth
on Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to the indebtedness underlying such Contingent Obligations other than
extensions of the maturity thereof without any other change in terms);

 

(d)

Until such time as an initial payment is made in connection with the settlement
of the Silimed Litigation, Contingent Obligations arising under and pursuant to
that certain Surety Bond No. 800009326, in connection with the Vesta
Manufacturing Agreement, in an amount not to exceed $6,000,000;

 

(e)

Contingent Obligations incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations not
to exceed $1,000,000 in the aggregate at any time outstanding;

 

(f)

Contingent Obligations arising under indemnity agreements with title insurers to
cause such title insurers to issue to Agent mortgagee title insurance policies;

 

(g)

Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

 

(h)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;

23

--------------------------------------------------------------------------------

 

(i)

Contingent Obligations arising with respect to customary indemnification
obligations, adjustment of purchase price, non-compete or similar obligations of
any Credit Party, to the extent such Contingent Obligations arise in connection
with a Permitted Acquisition; and

 

(j)

without limiting Section 10.1(h), unsecured Contingent Obligations arising in
the course of settling the Silimed Litigation (as further described in Sientra’s
Form 10-K filed with the SEC most recently prior to the Closing Date, the
(“Silimed Litigation”)) not to exceed $10,000,000 in the aggregate; and

 

(k)

other Contingent Obligations not permitted by clauses (a) through (j) above, not
to exceed $500,000 in the aggregate at any time outstanding.  

“Permitted Debt” means:  

 

(a)

Borrowers’ and its Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

 

(b)

Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

 

(c)

purchase money Debt not to exceed $1,000,000 in the aggregate at any time
(whether in the form of a loan or a lease) used solely to acquire equipment used
in the Ordinary Course of Business and secured only by such equipment;

 

(d)

Debt existing on the date of this Agreement and described on Schedule 5.1 (but
not including any refinancings, extensions, increases or amendments to such Debt
other than extensions of the maturity thereof without any other change in
terms);

 

(e)

unsecured Debt incurred in respect of corporate credit cards or credit card
processing services or other bank product obligations, in each case, incurred in
the Ordinary Course of Business in an aggregate amount not to exceed $1,000,000
outstanding at any time;

 

(f)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

 

(g)

Debt in the form of insurance premiums financed through the applicable insurance
company so long as the amount of such Debt is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the policy year in which such Debt is incurred and such Debt is outstanding
only during such policy year;

 

(h)

trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business;

 

(i)

Debt of the Credit Parties incurred under the Affiliated Financing Documents;

24

--------------------------------------------------------------------------------

 

(j)

Debt consisting of unsecured intercompany loans and advances incurred by (1) any
Borrower owing to any other Borrower, (2) any Borrower or any Guarantor owing to
any Guarantor or any Borrower, (3) any Restricted Foreign Subsidiary and owing
to any other Restricted Foreign Subsidiary, or (4) any Restricted Foreign
Subsidiary owing to any Borrower or any Guarantor so long as such Debt
constitutes a Permitted Investment of the applicable Credit Party pursuant to
clause (j) of the definition of Permitted Investments;

 

(k)

Debt not to exceed $1,000,000 in the aggregate at any time with respect to
letters of credit issued to support any real property lease; provided that such
letters of credit are secured solely by Liens permitted pursuant to clause (o)
of the definition of Permitted Liens;

 

(l)

unsecured earn-out obligations and other similar contingent purchase price
obligations incurred in connection with a Permitted Acquisition, in an amount
not to exceed the cap set forth in clause (i) of the definition of Permitted
Acquisitions after taking into account all other Acquisition Consideration paid
or payable by Borrowers during the term of this Agreement;

 

(m)

the Contingent Acquisition Consideration Obligations;

 

(n)

Subordinated Debt; and

 

(o)

other unsecured Debt not to exceed $500,000 in the aggregate at any time at any
time outstanding.

“Permitted Distributions” means the following Distributions:  

 

(a)

dividends by any Subsidiary of any of the Borrowers to such applicable parent
Borrower;

 

(b)

dividends payable solely in common stock and de minimis cash payable in lieu of
nominal fractional shares;

 

(c)

repurchases of stock of former or current employees, directors, officers or
consultants pursuant to stock purchase agreements or rights of first refusal so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided, however, that
such repurchase does not exceed $500,000 in the aggregate per fiscal year;

 

(d)

the honoring of any conversion requests in respect of any convertible securities
of Borrower (other than Disqualified Stock) permitted under Section 5.1 into
equity interests of Sientra pursuant to the terms of such convertible securities
or otherwise in exchange therefor; provided that no cash payments are made in
connection therewith except for de minimis cash payable in lieu of fractional
shares;

 

(e)

the issuance of its equity interests (other than Disqualified Stock) upon the
exercise of warrants or options to purchase equity interests of Sientra;
provided that no cash payments are made in connection therewith except for de
minimis cash payable in lieu of fractional shares;

25

--------------------------------------------------------------------------------

 

(f)

the distribution of rights pursuant to a stockholder rights plan or redemption
of such rights for no or nominal consideration (including, for the avoidance of
doubt, cash consideration); provided that such redemption is in accordance with
the terms of such plan;

 

(g)

Distributions in connection with the retention of equity interests in payment of
withholding taxes in connection with equity-based compensation plans in an
aggregate amount not to exceed $500,000 in any twelve (12) month period;

 

(h)

the receipt or acceptance of the return to any Borrower or any Subsidiary of
equity interests of Sientra constituting a portion of the purchase price
consideration in settlement of indemnification claims in connection with a
Permitted Acquisition pursuant to Section 5.7; provided that no cash payments
are made in connection therewith except for de minimis cash payable in lieu of
fractional shares; and

 

(i)

payments or distributions to dissenting stockholders pursuant to applicable Law
in connection with any Permitted Acquisition, provided that such amounts when
taken together with the aggregate Acquisition Consideration paid or payable for
all Permitted Acquisitions shall not exceed the amounts permitted by the
definition of Permitted Acquisition.

“Permitted Investments” means:  

 

(a)

the Closing Date Acquisition;

 

(b)

Investments shown on Schedule 5.7 and existing on the Closing Date;

 

(c)

cash and cash equivalents;

 

(d)

Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the Ordinary Course of Business;

 

(e)

Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, (ii) so
long as an Event of Default does not exist at the time of such loan and would
not exist after giving effect to such loan, loans to employees, officers,
directors or consultants relating to the purchase of equity securities of
Borrowers or their Subsidiaries pursuant to employee stock purchase plans or
agreements approved by Borrowers’ Board of Directors (or other governing body),
but the aggregate of all such loans outstanding may not exceed $500,000 at any
time and (iii) non-cash loans to employees, officers, directors or consultants
related to the purchase of equity interests;

 

(f)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

 

(g)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (g) shall not
apply to Investments of Borrowers in any Subsidiary;

26

--------------------------------------------------------------------------------

 

(h)

Investments consisting of Deposit Accounts in which Agent has received a Deposit
Account Control Agreement;

 

(i)

Investments by any Borrower in any Subsidiary now owned or hereafter created by
such Borrower, which Subsidiary is a Borrower or has provided a Guarantee of the
Obligations of the Borrowers which Guarantee is secured by a Lien granted by
such Subsidiary to Agent in all or substantially all of its property of the type
described in the definition of “Collateral” and otherwise made in compliance
with Section 4.11(d);

 

(j)

Investments of cash and cash equivalents in an Restricted Foreign Subsidiary but
solely to the extent that the aggregate amount of such Investments with respect
to all Restricted Foreign Subsidiaries does not, at any time, exceed $1,000,000
in the aggregate in any twelve (12) month period; provided that in no event
shall the aggregate amount of Investments made in any Restricted Foreign
Subsidiary exceed the amount necessary to fund the current operating expenses of
such Restricted Foreign Subsidiary (taking into account their revenue from other
sources);

 

(k)

Investments constituting Permitted Acquisitions;

 

(l)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, Investments consisting of repurchases of stock
of former or current employees, officers, directors or consultants not to exceed
$500,000 in the aggregate during the term of this Agreement;

 

(m)

Investment of cash and cash equivalents by any Credit Party in respect of Swap
Contracts but solely to the extent the obligations of any Credit Party
thereunder constitute Permitted Debt pursuant to clause (f) of the definition
thereof;

 

(n)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, Investments of cash and cash equivalents in
respect of leasehold improvement costs associated with any expansion or
relocation of facilities in the Ordinary Course of Business not to exceed
$300,000; and

 

(o)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, other Investments of cash and cash equivalents
in an amount not exceeding $500,000 in the aggregate.

“Permitted License” means any non-exclusive license of patent rights of Borrower
or its Subsidiaries so long as all such Permitted Licenses are granted to third
parties in the Ordinary Course of Business, do not result in a legal transfer of
title to the licensed property, and have been granted in exchange for fair
consideration.

“Permitted Liens” means:  

 

(a)

deposits or pledges of cash to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance (but excluding
Liens arising under ERISA or, with respect to any Pension Plan or Multiemployer
Plan, the Code) pertaining to a Borrower’s or its Subsidiary’s employees, if
any;

27

--------------------------------------------------------------------------------

 

(b)

deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

 

(c)

carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral, other than any Collateral which is part of the Borrowing
Base, arising in the Ordinary Course of Business with respect to obligations
which are not due, or which are being contested pursuant to a Permitted Contest;

 

(d)

Liens, other than on Collateral that is part of the Borrowing Base, for taxes or
other governmental charges not at the time delinquent or thereafter payable
without penalty or the subject of a Permitted Contest;

 

(e)

attachments, appeal bonds, judgments and other similar Liens on Collateral,
other than on Collateral that is part of the Borrowing Base, for sums not
exceeding $1,000,000 in the aggregate arising in connection with court
proceedings; provided, however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest;

 

(f)

with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, impair the use or operation of the Collateral for the use
currently being made thereof or impair Borrowers’ ability to pay the Obligations
in a timely manner or impair the use of the Collateral or the ordinary conduct
of the business of any Borrower or any Subsidiary and which, in the case of any
real estate that is part of the Collateral, are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Agent insuring the
lien of the Security Documents;

 

(g)

Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of custom duties in connection with the importation of
goods in the Ordinary Course of Business;

 

(h)

Liens and encumbrances in favor of Agent under the Financing Documents;

 

(i)

Liens, other than on Collateral that is part of the Borrowing Base, existing on
the date hereof and set forth on Schedule 5.2;

 

(j)

any Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within thirty (30) days after the acquisition thereof; and

 

(k)

Liens in favor of a banking or other financial institution arising in the
Ordinary Course of Business encumbering reasonable and customary initial
deposits and margin deposits (made in the Ordinary Course of Business and not
for speculative purposes) and attaching solely to brokerage accounts otherwise
permitted pursuant to the terms of this Agreement (and not securing any Debt for
borrowed money);

28

--------------------------------------------------------------------------------

 

(l)

Liens solely on any cash earnest money deposits made by a Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement with
respect to any Permitted Investment;

 

(m)

Permitted Licenses of any Product or Intellectual Property;

 

(n)

leases or subleases of real property granted in the ordinary course of
Borrower’s business, and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property or Products)
granted to third parties in the Ordinary Course of Business, if the leases,
subleases, licenses and sublicenses do not prohibit granting Agent or any lender
a security interest therein and are not otherwise prohibited under this
Agreement;

 

(o)

Liens for the benefit of insurance companies and insurance brokers on rights
under insurance policies and proceeds thereof securing obligations permitted by
clause (g) of the definition “Permitted Debt”;

 

(p)

Liens of the applicable depository bank on each Cash Collateral Account and
amounts deposited therein in accordance with the terms of this Agreement; and

 

(q)

Liens and encumbrances in favor of the holders of the Affiliated Financing
Documents.  

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law, and (b) such amendments or modifications to a
Borrower’s or Subsidiary’s Organizational Documents (other than those involving
a change in the name of a Borrower or Subsidiary or involving a reorganization
of a Borrower or Subsidiary under the laws of a different jurisdiction) that
would not adversely affect the rights and interests of Agent or Lenders in any
material respect.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Post-Merger Certification” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit G hereto.

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Borrower or any of its Subsidiaries,
including without limitation, those products set forth on Schedule 4.17 (as
updated from time to time in accordance with Section 4.15); provided, that, for
the avoidance of doubt, any new Product not disclosed on Schedule 4.17 shall
still constitute a “Product” as herein defined.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
Revolving Loans, the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto; and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the Revolving
Loan Commitment Amount of such Lender (or, in the event the Revolving Loan
Commitment shall have been terminated, such Lender’s then existing Revolving
Loan Outstandings), by (ii) the sum of the Revolving Loan Commitment (or, in the
event the Revolving Loan Commitment shall have been terminated, the then
existing Revolving Loan Outstandings) of all Lenders.

29

--------------------------------------------------------------------------------

“Purchase Agreement” means that certain Agreement and Plan of Merger, dated as
of June 11, 2017, among Sientra, Desert Acquisition Corporation and Miramar
pursuant to which Acquisition Sub is merging into Miramar and, thereby, Sientra
is acquiring 100% of the equity interest of Miramar on the Closing Date.

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Receivables Transition Period” means the period, commencing on the Closing Date
and ending on the date that is sixty (60) days following the Closing Date,
during which Account Debtors are permitted to make payments into Deposit
Accounts of Borrower other than the Lockbox Account pursuant to the terms of
Section 2.11(a).

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of Borrower’s or any
Subsidiary’s business.

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

“Required Lenders” means at any time Lenders holding (a) fifty percent (50%) or
more of the sum of the Revolving Loan Commitment (taken as a whole), or (b) if
the Revolving Loan Commitment has been terminated, fifty percent (50%) or more
of the then aggregate outstanding principal balance of the Revolving Loans;
provided, however, that, solely with respect to MidCap Financial Trust and
Silicon Valley Bank, so long as such Lender does not assign any portion of its
Revolving Loan Commitment or Revolving Loans to any Person other than an
Affiliate of such Lender, the term “Required Lenders” shall include such Lender
(and any Affiliate to which it assigns its interests).  For purposes of this
definition only, a Lender shall be deemed to include itself, and any Lender that
is an Affiliate or Approved Fund of such Lender.

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

“Restricted Foreign Subsidiary” means (a) Miramar Labs HK Ltd., and (b) each
other direct and indirect Subsidiary of Borrower not organized under the laws of
the United States or any state thereof that Agent and Required Lenders may agree
(in their sole discretion) in writing from time to time after the Closing Date
to designate as an “Restricted Foreign Subsidiary” for purposes of this
Agreement; unless and until such Subsidiary has been made a Credit Party
hereunder in accordance with the provisions set forth in Section 4.11.

30

--------------------------------------------------------------------------------

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of Zero Dollars ($0) (or, in the event the Revolving Loan Commitment
shall have been terminated at any time, each Lender at such time having
Revolving Loan Outstandings in excess of Zero Dollars ($0)).

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be Zero Dollars ($0)), as
such amount may be adjusted from time to time by any amounts assigned (with
respect to such Lender’s portion of Revolving Loans outstanding and its
commitment to make Revolving Loans) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party.

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

“Revolving Loan Outstandings” means, at any time of calculation, (a)  the then
existing aggregate outstanding principal amount of Revolving Loans, and (b) when
used with reference to any single Lender, the then existing outstanding
principal amount of Revolving Loans advanced by such Lender.

“Revolving Loans” has the meaning set forth in Section 2.1(b).

“SEC” means the United States Securities and Exchange Commission.

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

31

--------------------------------------------------------------------------------

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

“Sientra” means Sientra, Inc., a Delaware corporation.  

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

“Specified Material Contract” means (a) the Vesta Manufacturing Agreement, (b)
the Transaction Documents, (c) each agreement or contract that, at any time,
accounts for at least twenty-five (25%) of the revenue of Borrower during any
fiscal quarter period, (d) each Material Contract constituting a Material
Intangible Asset, and (e) each other agreement or contract to which such Credit
Party or its Subsidiaries is a party the termination of which could reasonably
be expected to result in a Material Adverse Effect.

“Stated Rate” has the meaning set forth in Section 2.7.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion.  As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right

32

--------------------------------------------------------------------------------

to vote or designate the vote of more than fifty percent (50%) of such capital
stock whether by proxy, agreement, operation of law or otherwise, and (b) any
partnership or limited liability company in which such Person and/or one or more
Subsidiaries of such Person shall have an interest (whether in the form of
voting or participation in profits or capital contribution) of more than fifty
percent (50%) or of which any such Person is a general partner or may exercise
the powers of a general partner.  Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

“Term Loan” has the meaning set forth in the Affiliated Credit Agreement.

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

“Transaction Documents” means the Purchase Agreement, including the exhibits and
schedules thereto, the CVR Agreement, and all other agreements, documents and
instruments executed and delivered pursuant thereto or in connection the
Purchase Agreement.

“Transaction Projections” has the meaning provided for in clause (j) of the
definition of Permitted Acquisitions.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.8(c)(i).

“Vesta Manufacturing Agreement” means the Manufacturing Agreement, dated as of
March 10, 2017, between Sientra and Vesta Intermediate Funding, Inc. (“Vesta”)
as amended, supplemented or otherwise modified from time to time in accordance
with the terms of the Financing Documents.

33

--------------------------------------------------------------------------------

“Withholding Agent” means any Borrower or Agent.

“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.

Section 1.2Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Closing Date.  If at any time any change in GAAP would affect the computation of
any financial ratio or financial requirement set forth in any Financing
Document, and either Borrowers or the Required Lenders shall so request, Agent,
the Lenders and Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, however, that
until so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) Borrowers shall
provide to Agent and the Lenders financial statements and other documents
required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value”, as defined therein.

Section 1.3Other Definitional and Interpretive Provisions.  References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided.  Any term defined herein may be used in
the singular or plural.  “Include”, “includes” and “including” shall be deemed
to be followed by “without limitation”.  Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the parties hereto shall be made in
lawful money of the United States and in immediately available
funds.  References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and
regulations.  All amounts used for purposes of financial calculations required
to be made herein shall be without duplication.  References to any statute or
act, without additional reference, shall be deemed to refer to federal statutes
and acts of the United States.  References to any agreement, instrument or
document shall include all schedules, exhibits, annexes and other attachments
thereto.  As used in this Agreement, the meaning of the term “material” or the
phrase “in all material respects” is intended to refer to an act, omission,
violation or condition which reflects or could reasonably be expected to result
in a Material

34

--------------------------------------------------------------------------------

Adverse Effect. References to capitalized terms that are not defined herein, but
are defined in the UCC, shall have the meanings given them in the UCC.  All
references herein to times of day shall be references to daylight or standard
time, as applicable.

Section 1.4Time is of the Essence.  Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.  

Article 2 - LOANS

Section 2.1Loans.

(a)Reserved.  

(b)Revolving Loans.

(i)Revolving Loans and Borrowings.  On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make loans to Borrowers from
time to time as set forth herein (each a “Revolving Loan”, and collectively,
“Revolving Loans”) equal to such Lender’s Revolving Loan Commitment Percentage
of Revolving Loans requested by Borrowers hereunder, provided, however, that
after giving effect thereto, the Revolving Loan Outstandings shall not exceed
the Revolving Loan Limit.  Borrowers shall deliver to Agent a Notice of
Borrowing with respect to each proposed borrowing of a Revolving Loan, such
Notice of Borrowing to be delivered before 1:00 p.m. (Eastern time) two (2)
Business Days prior to the date of such proposed borrowing.  Each Borrower and
each Revolving Lender hereby authorizes Agent to make Revolving Loans on behalf
of Revolving Lenders, at any time in its sole discretion, to pay principal owing
in respect of the Loans and interest, fees, expenses and other charges payable
by any Credit Party from time to time arising under this Agreement or any other
Financing Document.  The Borrowing Base shall be determined by Agent based on
the most recent Borrowing Base Certificate delivered to Agent in accordance with
this Agreement and such other information as may be available to Agent.  Without
limiting any other rights and remedies of Agent hereunder or under the other
Financing Documents, the Revolving Loans shall be subject to Agent’s continuing
right to withhold from the Borrowing Base reserves, and to increase and decrease
such reserves from time to time, if and to the extent that in Agent’s good faith
credit judgment and discretion, such reserves are necessary.  

(ii)Mandatory Revolving Loan Repayments and Prepayments.

(A)The Revolving Loan Commitment shall terminate on the Termination Date.  On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

(B)If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans, in an aggregate amount equal to such excess.

35

--------------------------------------------------------------------------------

(C)Principal payable on account of Revolving Loans shall be payable by Borrowers
to Agent (I) immediately upon the receipt by any Borrower or Agent of any
payments on or proceeds from any of the Accounts, to the extent of such payments
or proceeds, as further described in Section 2.11 below, and (II) in full on the
Termination Date.

(iii)Optional Prepayments.  Borrowers may from time to time prepay the Revolving
Loans in whole or in part; provided, however, that any such partial prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of
$25,000.  For the avoidance of doubt, nothing in this clause shall permit
termination of the Revolving Loan Commitment by Borrower other than in
accordance with Section 2.12(b).

(iv)LIBOR Rate.  

(A) Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.  

(B)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

(C)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans bearing interest based upon the LIBOR Rate or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(I) in the case of any outstanding Loans of such Lender bearing interest based
upon the LIBOR Rate, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such Loans, and interest upon such
Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable
Margin, and (II)  such Loans shall continue to accrue interest at Base Rate

36

--------------------------------------------------------------------------------

plus the Applicable Margin until such Lender determines that it would no longer
be unlawful or impractical to maintain such Loans at the LIBOR Rate.

(D)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

(v)Restriction on Termination.  Notwithstanding any prepayment of the Revolving
Loan Outstandings or any other termination of Lenders’ Credit Exposure under
this Agreement, Agent and Lenders shall have no obligation to release any of the
Collateral securing the Obligations under this Agreement while any portion of
the Affiliated Obligations shall remain outstanding.

Section 2.2Interest, Interest Calculations and Certain Fees.  

(a)Interest.  From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans shall
be paid in arrears on the first (1st) day of each month and on the maturity of
such Loans, whether by acceleration or otherwise.  Interest on all other
Obligations shall be payable upon demand.  For purposes of calculating interest,
all funds transferred to the Payment Account for application to any Revolving
Loans shall be subject to a five (5) Business Day clearance period and all
interest accruing on such funds during such clearance period shall accrue for
the benefit of Agent, and not for the benefit of the Lenders.

(b)Unused Line Fee.  From and following the date that is the earlier of (i)
October 1, 2017 and (ii) the first day of the first full calendar month
following the initial borrowing of the Revolving Loans hereunder, Borrowers
shall pay Agent, for the benefit of all Lenders committed to make Revolving
Loans, in accordance with their respective Pro Rata Shares, a fee in an amount
equal to (1) if the average daily balance of the sum of the Revolving Loan
Outstandings during the preceding month is greater than or equal to the Minimum
Balance: (i) (A) the Revolving Loan Commitment minus (B) the average daily
balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii) one half of one percent (0.5%) per annum or (2) if the
Minimum Balance is greater than the average daily balance of the sum of the
Revolving Loan Outstandings during the preceding month: (i) (A) the Revolving
Loan Commitment minus (B) the Minimum Balance, multiplied by (ii) one half of
one percent (0.5%) per annum; provided that, notwithstanding the foregoing, no
Defaulted Lender shall be entitled to receive its Pro Rata Share of the fee
payable in accordance with this Section 2.2(b) and the fee payable by Borrowers
pursuant to this subsection shall be reduced by an amount equal to such
Defaulted Lender’s Pro Rata Share thereof.   The unused line fee shall be paid
monthly in arrears on the first day of each month and shall be deemed fully
earned when due and payable and, once paid, shall be non-refundable.

(c)Fee Letter.  In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter.

(d)Minimum Balance Fee.  On the first day of each month, commencing the earlier
of (i) October 1, 2017 and (ii) the first day of the first full calendar month
following the initial borrowing of the Revolving Loans hereunder, the Borrowers
agree to pay to Agent, for the ratable benefit of all Lenders, the sum of the
Minimum Balance Fees due for the prior month.  The Minimum Balance Fee shall be
deemed fully earned when due and payable and, once paid, shall be
non-refundable.

37

--------------------------------------------------------------------------------

(e)Collateral Management Fee.  From and following the date that is the earlier
of (i) October 1, 2017 and (ii) the first day of the first full calendar month
following the initial borrowing of the Revolving Loans hereunder, Borrowers
shall pay Agent, for its own account and not for the benefit of any other
Lenders, a fee in an amount equal to the product obtained by multiplying (i) the
greater of (A) the average end-of-day principal balance of Revolving Loans
outstanding during the immediately preceding month and (B) the Minimum Balance,
by (ii) one half of one percent (0.5%) per annum.   For purposes of calculating
the average end-of-day principal balance of Revolving Loans, all funds paid into
the Payment Account (or which were required to be paid into the Payment Account
hereunder) or otherwise received by Agent for the account of Borrowers shall be
subject to a five (5) Business Day clearance period.  The collateral management
fee shall be payable monthly in arrears on the first day of each calendar month
and shall be deemed fully earned when due and payable and, once paid, shall be
non-refundable.

(f)Origination Fee.  Contemporaneous with Borrowers’ execution of this
Agreement, Borrowers shall pay Agent, for the benefit of all Lenders committed
to make Revolving Loans on the Closing Date, in accordance with their respective
Pro Rata Shares, a fee in an amount equal to (i) the Revolving Loan Commitment,
multiplied by (ii) one half of one percent (0.50%).

(g)Deferred Revolving Loan Origination Fee.  If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate or are
permanently reduced for any reason (whether by voluntary termination by
Borrowers, by reason of the occurrence of an Event of Default or otherwise)
prior to the Maturity Date, Borrowers shall pay to Agent on the date of such
reduction, for the benefit of all Lenders committed to make Revolving Loans on
the Closing Date, a fee as compensation for the costs of such Lenders being
prepared to make funds available to Borrowers under this Agreement, equal to an
amount determined by multiplying the amount of the Revolving Loan Commitment so
terminated or permanently reduced by the following applicable percentage
amount:   three and a half percent (3.50%) for the first year following the
Closing Date, two and a half percent (2.50%) for the second year following the
Closing Date, one and a half percent (1.50%) for the third year following the
Closing Date, and zero percent (0.0%) thereafter.  The Deferred Revolving Loan
Origination Fee shall not apply to or be assessed upon any Revolving Loan
Commitment termination that is the result of a refinancing of the Revolving
Loans prior to the Maturity Date by all of the Lenders.  All fees payable
pursuant to this paragraph shall be deemed fully-earned and non-refundable as of
the Closing Date.  

(h)Reserved.  

(i)Reserved.

(j)Audit Fees.  Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers.

(k)Wire Fees.   Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, fees for incoming and
outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrowers).

38

--------------------------------------------------------------------------------

(l)Late Charges.  If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to three percent (3.0%) of each
delinquent payment.

(m)Computation of Interest and Related Fees.  All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Loan shall be included
in the calculation of interest.  The date of payment of a Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.  

(n)Automated Clearing House Payments.  If Agent (or its designated servicer or
trustee on behalf of a securitization vehicle) so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt.  Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting.  In no event shall any such payments be
refunded to Borrowers.

Section 2.3Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment
Amount.

Section 2.4Reserved.

Section 2.5Reserved.

Section 2.6General Provisions Regarding Payment; Loan Account.

(a)All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension
thereto).  Any payments received in the Payment Account before 12:00 Noon
(Eastern time) on any date shall be deemed received by Agent on such date, and
any payments received in the Payment Account at or after 12:00 Noon (Eastern
time) on any date shall be deemed received by Agent on the next succeeding
Business Day.  

(b)Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The

39

--------------------------------------------------------------------------------

balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

Section 2.7Maximum Interest.  In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Maryland or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

Section 2.8Taxes; Capital Adequacy; Mitigation Obligations.  

(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future Taxes, except as required by applicable Law. If any applicable
law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and if any such withholding or deduction is in an Indemnified Tax, then the
Borrowers shall pay such additional amount or amounts as is necessary to ensure
that the net amount actually received by Agent and each Lender will equal the
full amount Agent and such Lender would have received had no such withholding or
deduction been required (including, without limitation, such withholdings and
deductions applicable to additional sums payable under this
Section 2.8(a)).  After payment of any Tax by a Borrower to a Governmental
Authority pursuant to this

40

--------------------------------------------------------------------------------

Section 2.8(a), such Borrower shall promptly forward to Agent the original or a
certified copy of an official receipt, a copy of the return reporting such
payment, or other documentation satisfactory to Agent evidencing such payment to
such authority. Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of Agent timely
reimburse it for the payment of, any Other Taxes.

(b)The Borrowers shall indemnify Agent and Lenders, within ten (10) days after
demand thereof, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.8) payable or paid by Agent or any Lender or required to be
withheld or deducted from a payment to Agent or any Lender and any expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
and Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate in reasonable detail as to the amount of
such payment or liability delivered to Borrowers by a Lender (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(c)Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Financing Document shall deliver to
Borrower Representative and Agent, at the time or times prescribed by applicable
Law or reasonably requested by Borrower Representative or Agent, such properly
completed and executed documentation reasonably requested by Borrower
Representative or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower Representative or Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrowers or Agent as will enable Borrowers or Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.8(c)(i), 2.8(c)(ii) and 2.8(e)
below) shall not be required if in such Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  

(i)Each Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) (each such
Lender a “Foreign Lender”) shall, to the extent permitted by Law, execute and
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or the Agent)
whichever of the following is applicable:  (A) in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party, (x) with respect to payments of interest under any Financing Document,
two (2) properly completed and executed originals of United States Internal
Revenue Service (“IRS”) Forms W-8BEN or W-8BEN-E (or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Financing Documents, two (2) properly
completed and executed originals of IRS Forms W-8BEN or W-8BEN-E (or successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
tax pursuant to the “business profits” or “other income” article of such tax
treaty; (B) two (2) executed originals of Form W-8ECI (or successor form);
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of

41

--------------------------------------------------------------------------------

Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) two (2) executed originals of IRS
Forms W-8BEN or W-8BEN-E (or successor form); (D) to the extent a Foreign Lender
is not the beneficial owner, two (2) executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or successor form),
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner; or (E) other
applicable forms, certificates or documents prescribed by the IRS.  Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower Representative and Agent in writing of
its legal inability to do so.  In addition, to the extent permitted by
applicable Law, such forms shall be delivered by each Foreign Lender upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender.  Each Foreign Lender shall promptly notify Borrower Representative at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to Borrower Representative (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).  

(ii)Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) shall, to
the extent permitted by Law, provide to Borrower Representative and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Representative or the Agent), a properly completed and executed IRS Form W-9 or
any successor form certifying as to such Lender’s entitlement to an exemption
from U.S. backup withholding and other applicable forms, certificates or
documents prescribed by the IRS or reasonably requested by Borrower
Representative or Agent.  Each such Lender shall promptly notify Borrowers at
any time it determines that any certificate previously delivered to Borrower
Representative (or any other form of certification adopted by the U.S.
governmental authorities for such purposes) is no longer valid.  

(iii)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrowers or Agent to determine the
withholding or deduction required to be made.

(d)If Agent or any Lender determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Taxes as to which it has
been indemnified by any Borrower pursuant to this Section 2.8 (including by the
payment of additional amounts pursuant to this Section 2.8), then it shall
promptly pay an amount equal to such refund to Borrowers, net of all reasonable
out-of-

42

--------------------------------------------------------------------------------

pocket expenses of such Lender or of Agent with respect thereto, including any
Taxes; provided, however, that Borrowers, upon the written request of such
Lender or Agent, agree to repay any amount paid over to Borrowers to such Lender
or to Agent (plus any related penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event such Lender or Agent is
required, for any reason, to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.8(d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 2.8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(e)If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Representative and Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower
Representative or Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Representative or
Agent as may be necessary for Borrowers and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(f)Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.17 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Financing Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (f).

(g)Each party’s obligations under Section 2.8(a) through (f) shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(h)If any Lender shall reasonably determine that the adoption or taking effect
of, or any change in, any applicable Law regarding capital adequacy, in each
instance, after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
Governmental Authority, central bank or comparable agency adopted or

43

--------------------------------------------------------------------------------

otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon demand by such Lender (which demand shall be accompanied by a
certificate setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued; provided, further, that this Section 2.8(h) shall
only apply to Taxes that are not (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, or (C) Connection
Income Taxes.

(i)If any Lender requests compensation under either Section 2.1(b)(iv) or
Section 2.8(h), or requires Borrowers to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.8, then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder (subject to the provisions of Section 11.17) to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to any such Section, as the case may be, in the future,
(ii) would not subject such Lender to any unreimbursed cost or expense and
(iii) would not otherwise be disadvantageous to such Lender (as determined in
its sole good faith discretion).  Without limitation of the provisions of
Section 12.14, each Borrower hereby agrees to pay all reasonable and documented,
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 2.9Appointment of Borrower Representative.  

(a)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, and Borrowing Base Certificates, give instructions with respect to
the disbursement of the proceeds of the Loans, give and receive all other
notices and consents hereunder or under any of the other Financing Documents and
taking all other actions (including in respect of compliance with covenants) in
the name or on behalf of any Borrower or Borrowers pursuant to this Agreement
and the other Financing Documents.  Agent and Lenders may disburse the Loans to
such bank account of Borrower Representative or a Borrower or otherwise make
such Loans to a Borrower, in each case as Borrower Representative may designate
or direct, without notice to any other Borrower.  Notwithstanding anything to
the contrary contained herein, Agent may at any time and from time to time
require that Loans to or for the account of any Borrower be disbursed directly
to an operating account of such Borrower.

(b)Borrower Representative hereby accepts the appointment by Borrowers to act as
the agent and attorney-in-fact of Borrowers pursuant to this Section
2.9.  Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower, shall be remitted or issued to or for the account of such Borrower.

44

--------------------------------------------------------------------------------

(c)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

(d)Any notice, election, representation, warranty, agreement or undertaking made
or delivered by or on behalf of any Borrower by Borrower Representative shall be
deemed for all purposes to have been made or delivered by such Borrower, as the
case may be, and shall be binding upon and enforceable against such Borrower to
the same extent as if made or delivered directly by such Borrower.

(e)No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent.  If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor).  Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” means such successor Borrower Representative for all
purposes of this Agreement and the other Financing Documents, and the retiring
or terminated Borrower Representative’s appointment, powers and duties as
Borrower Representative shall be thereupon terminated.

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken
together.  By way of illustration, but without limiting the generality of the
foregoing, the terms of Section 10.1 of this Agreement are to be applied to each
individual Person named as one of the Borrowers herein (as well as to all such
Persons taken as a whole), such that the occurrence of any of the events
described in Section 10.1 of this Agreement as to any Person named as one of the
Borrowers herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as the Borrowers or as to all such
Persons taken as a whole.

(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the

45

--------------------------------------------------------------------------------

Liens securing such liability shall be valid and enforceable only to the maximum
extent that would not cause such liability or such Lien to constitute a
Fraudulent Conveyance, and the liability of such Borrower and this Agreement
shall automatically be deemed to have been amended accordingly.  For purposes
hereof, the term “Fraudulent Conveyance” means a fraudulent conveyance under
Section 548 of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the applicable provisions of any
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.

(c)Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference.  Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

(e)Borrowers hereby agree, as between themselves, that to the extent that Agent,
on behalf of Lenders, shall have received from any Borrower any Recovery Amount
(as defined below), then the paying Borrower shall have a right of contribution
against each other Borrower in an amount equal to such other Borrower’s
contributive share of such Recovery Amount; provided, however, that in the event
any Borrower suffers a Deficiency Amount (as defined below), then the Borrower
suffering the Deficiency Amount shall be entitled to seek and receive
contribution from and against the other Borrowers in an amount equal to the
Deficiency Amount; and provided, further, that in no event shall the aggregate
amounts so reimbursed by reason of the contribution of any Borrower equal or
exceed an

46

--------------------------------------------------------------------------------

amount that would, if paid, constitute or result in Fraudulent
Conveyance.  Until all Obligations have been paid and satisfied in full (other
than contingent indemnification obligations for which no claim has been made),
no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full (other than contingent indemnification obligations
for which no claim has been made).  As used in this Section 2.10(e), the term
“Recovery Amount” means the amount of proceeds received by or credited to Agent
from the exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any
Collateral.  As used in this Section 2.10(e), the term “Deficiency Amount” means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has not been paid by, the
other Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to Zero
Dollars ($0) through contributions and reimbursements made under the terms of
this Section 2.10(e) or otherwise.

Section 2.11Collections and Lockbox Account.

(a)Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Agent (the “Lockbox
Bank”), subject to the provisions of this Agreement, and shall execute with the
Lockbox Bank a Deposit Account Control Agreement and such other agreements
related to such Lockbox as Agent may require.  At all times following the
Receivables Transition Period, Borrowers shall ensure that all collections of
Accounts are paid directly from Account Debtors (i) into the Lockbox for deposit
into the Lockbox Account and/or (ii) directly into the Lockbox Account;
provided, however, unless Agent shall otherwise direct by written notice to
Borrowers, Borrowers shall be permitted to cause Account Debtors who are
individuals to pay Accounts directly to Borrowers, which Borrowers shall then
administer and apply in the manner required below.  At all times during the
Receivables Transition Period, Borrowers shall ensure that (x) by the close of
business on Tuesday of each calendar week, all collections of Accounts received
by Borrowers prior to such Tuesday are transferred into a Lockbox Account and
(y) by the close of business on Friday of each calendar week, all collections of
received by Borrowers received prior to such Friday are transferred into a
Lockbox Account.  All funds deposited into a Lockbox Account shall be
transferred into the Payment Account (or, prior to the time of the initial
borrowing of the Revolving Loans, such Deposit Account of Borrower, as Agent may
direct in its sole discretion) by the close of each Business Day.

(b)[Reserved].  

(c)Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox, the Lockbox Account, and that Agent shall have no
liability therefor.  Borrowers hereby indemnify and agree to hold Agent harmless
from any and all liabilities, claims, losses and demands whatsoever, including
reasonable attorneys’ fees and expenses, arising from or relating to actions of
Agent or the Lockbox Bank pursuant to this Section or any lockbox agreement or
Deposit Account Control Agreement or similar agreement, except to the extent of
such losses arising solely from Agent’s gross negligence or willful misconduct.

47

--------------------------------------------------------------------------------

(d)Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section 2.11 to reduce the outstanding Revolving Loans
in such order of application as Agent shall elect.  If as the result of
collections of Accounts pursuant to the terms and conditions of this Section, a
credit balance exists with respect to the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but Agent shall transfer such
funds into an account designated by Borrower Representative for so long as no
Event of Default exists.

(e)To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox or Lockbox Account.  No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers.  If any funds received by any Borrower are commingled with other
funds of the Borrowers, or are required to be deposited to a Lockbox or Lockbox
Account and are not so deposited within two (2) Business Days, then Borrowers
shall pay to Agent, for its own account and not for the account of any other
Lenders, a compliance fee equal to $500 for each day that any such conditions
exist.

(f)Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required.  Accordingly, in addition to all other rights and remedies
of Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

(g)Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other
Collateral.  Borrowers shall, and shall cause each Credit Party to, cooperate
with Agent in the identification and reconciliation on a daily basis of all
amounts received in or required to be deposited into the Lockbox Accounts.  If
more than five percent (5%) of the collections of Accounts received by Borrowers
during any given fifteen (15) day period is not identified or reconciled to the
reasonable satisfaction of Agent within ten (10) Business Days of receipt, Agent
shall not be obligated to make further advances under this Agreement until such
amount is identified or is reconciled to the reasonable satisfaction of Agent,
as the case may be.  In addition, if any such amount cannot be identified or
reconciled to the reasonable satisfaction of Agent, Agent may utilize its own
staff or, if it deems necessary, engage an outside auditor, in either case at
Borrowers’ expense (which in the case of Agent’s own staff shall be in
accordance with Agent’s then prevailing customary charges (plus expenses)), to
make such examination and report as may be necessary to identify and reconcile
such amount.

(h)If any Borrower breaches its obligation to direct payments of the proceeds of
the Collateral to the Lockbox Account, Agent, as the irrevocably made,
constituted and appointed true and lawful attorney for Borrowers, may, by the
signature or other act of any of Agent’s authorized representatives (without
requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrowers by directing payment to the Lockbox Account.

48

--------------------------------------------------------------------------------

(i)At all times following the Banking Transition Period, Borrowers shall
maintain all of their U.S. depository, operating and securities accounts with
Silicon Valley Bank, so long as it remains a Lender under this Agreement.

Section 2.12Termination; Restriction on Termination.

(a)Termination by Lenders.  In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b)Termination by Borrowers.  Upon at least thirty (30) days’ prior written
notice and pursuant to payoff documentation in form and substance satisfactory
to Agent and Lenders, Borrowers may, at its option, terminate this Agreement;
provided, however, that no such termination shall be effective until Borrowers
have complied with Section 2.2 and the terms of any fee letter, and paid in full
all of the Affiliated Obligations in immediately available funds and terminated
the Affiliated Financing Documents. Any notice of termination given by Borrowers
shall be irrevocable unless all Lenders otherwise agree in writing and no Lender
shall have any obligation to make any Loans on or after the termination date
stated in such notice.  Borrowers may elect to terminate this Agreement in its
entirety only.  No section of this Agreement or type of Loan available hereunder
may be terminated singly.

(c)Effectiveness of Termination.  All of the Obligations shall be immediately
due and payable upon the Termination Date.  All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
their Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations and Affiliated Obligations have been
discharged or paid, in full (other than contingent indemnification obligations
for which no claim has been made), in immediately available funds, including,
without limitation, all Obligations under Section 2.2 and the terms of any fee
letter resulting from such termination.  Notwithstanding the foregoing or the
payment in full of the Obligations, Agent shall not be required to terminate its
Liens in the Collateral unless, with respect to any loss or damage Agent may
incur as a result of dishonored checks or other items of payment received by
Agent from Borrower or any Account Debtor and applied to the Obligations, Agent
shall, at its option, (i) have received a written agreement satisfactory to
Agent, executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

Article 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Section 3.1Existence and Power.  Each Credit Party (a) is an entity as specified
on Schedule 3.1 (after giving effect to the Closing Date Acquisition and the
Borrower Assumption), (b) is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, (c) has the same legal name as it appears in such Credit
Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 3.1, (d) has all powers to own its
assets and has

49

--------------------------------------------------------------------------------

powers and all Permits necessary in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
Permits could not reasonably be expected to have a Material Adverse Effect, and
(e) is qualified to do business as a foreign entity in each jurisdiction in
which it is required to be so qualified, which jurisdictions as of the Closing
Date are specified on Schedule 3.1, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 3.1, no Credit Party (x) has had, over the five (5) year
period preceding the Closing Date, any name other than its current name, or
(y) was incorporated or organized under the laws of any jurisdiction other than
its current jurisdiction of incorporation or organization.

Section 3.2Organization and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority and (d) do not violate, conflict with or cause a breach or a default
under (i) any Law applicable to any Credit Party, (ii) any of the Organizational
Documents of any Credit Party, or (iii) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or defaults which, with
respect to this clause (iii), would not reasonably be expected to have a
Material Adverse Effect.

Section 3.3Binding Effect.  Each of the Operative Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.  Each Financing
Document has been duly executed and delivered by each Credit Party party
thereto.

Section 3.4Capitalization.  The authorized equity securities of each of the
Credit Parties (other than Sientra) as of the Closing Date are as set forth on
Schedule 3.4.  All issued and outstanding equity securities of each of the
Credit Parties are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens other than those in favor of Agent
for the benefit of Agent and Lenders, and such equity securities were issued in
compliance with all applicable Laws.  The identity of the holders of the equity
securities of each of the Credit Parties (other than Sientra) and the percentage
of their fully-diluted ownership of the equity securities of each of the Credit
Parties (other than Sientra) as of the Closing Date is set forth on
Schedule 3.4.  No shares of the capital stock or other equity securities of any
Credit Party (other than Sientra), other than those described above, are issued
and outstanding as of the Closing Date.  Except as set forth on Schedule 3.4, as
of the Closing Date there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from any Credit Party of any equity securities of
any such entity.  

Section 3.5Financial Information.  All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents in all
material respects the financial position of such Credit Party as of such
respective date in conformity with GAAP (and as to unaudited financial
statements, subject to normal year-end adjustments and the absence of footnote
disclosures).  Since December 31, 2016, there has been no material adverse
change in the business, operations, properties or condition (financial or
otherwise) of any Credit Party.  

50

--------------------------------------------------------------------------------

Since December 31, 2016, there has been no material adverse change in the
business, operations, properties or condition (financial or otherwise) of any
business, assets or entities being purchased by Borrowers pursuant to the
Transaction Documents.

Section 3.6Litigation.  Except as set forth on Schedule 3.6, as of the Closing
Date, and except as hereafter disclosed to Agent in writing, to the best of
Borrower’s knowledge, there is no Litigation pending against, or to such
Borrower’s knowledge, threatened in writing against or affecting, any Credit
Party or, to the best of such Borrower’s knowledge, any party to any Operative
Document other than a Credit Party involving more than, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000).  There is no Litigation
pending in which an adverse decision would reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of any of the Operative Documents.

Section 3.7Ownership of Property.  Each Borrower and each of its Subsidiaries is
the lawful owner of, has good title to and is in lawful possession of, or has
valid leasehold interests in, all properties, accounts and other assets (real or
personal, tangible, intangible or mixed), in each case constituting Eligible
Accounts, Eligible Inventory, a Material Intangible Asset or that is otherwise
material to its business, subject, in each case, only to Permitted Liens and
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes purported or reported to be owned or leased (as the case
may be) by such Person.

Section 3.8No Default.  No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing.  No Credit Party is in breach or
default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default would reasonably be expected to have a Material Adverse
Effect.

Section 3.9Labor Matters.  As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Borrower’s knowledge, threatened in writing
against any Credit Party, which could reasonably be expected to have a Material
Adverse Effect.  Hours worked and payments made to the employees of the Credit
Parties have not been in material violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters.  All payments due from the
Credit Parties, or for which any claim may be made against any of them, on
account of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be.  The consummation of the transactions contemplated by the Operative
Documents and the Transaction Documents will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which it is a party or by which it is bound,
the result of which could reasonably be expected to have a Material Adverse
Effect.

Section 3.10Regulated Entities.  No Credit Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.  

Section 3.11Margin Regulations.  None of the proceeds from the Loans have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock”

51

--------------------------------------------------------------------------------

(as defined in Regulation U of the Federal Reserve Board), for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any “margin stock” or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation
T, U or X of the Federal Reserve Board.

Section 3.12Compliance With Laws; Anti-Terrorism Laws.

(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.  No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

Section 3.13Taxes.  All federal, state and local income and other material tax
returns, reports and statements required to be filed by or on behalf of each
Credit Party have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such returns, reports and statements are required to
be filed and, except to the extent subject to a Permitted Contest, all income
and other material Taxes (including real property Taxes) and other charges shown
to be due and payable in respect thereof have been timely paid prior to the date
on which any fine, penalty, interest, late charge or loss may be added thereto
for nonpayment thereof.

Section 3.14Compliance with ERISA.  

(a)Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects.  Each ERISA Plan which is intended to be
qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently.  No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.

(b)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Borrower and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provision of the Code
relating to ERISA Plans and the regulations and published interpretations
therein.  During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan (i) no steps have been taken to terminate any Pension
Plan, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code and no event has occurred that would give rise to a Lien
under

52

--------------------------------------------------------------------------------

Section 4068 of ERISA.  No condition exists or event or transaction has occurred
with respect to any Pension Plan which could result in the incurrence by any
Credit Party of any material liability, fine or penalty.  No Credit Party has
incurred liability to the PBGC (other than for current premiums) with respect to
any employee Pension Plan.  All contributions (if any) have been made on a
timely basis to any Multiemployer Plan that are required to be made by any
Credit Party or any other member of the Controlled Group under the terms of the
plan or of any collective bargaining agreement or by applicable Law; no Credit
Party nor any member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan, and no Credit Party nor any member of the
Controlled Group has received any notice that any Multiemployer Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits  or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

Section 3.15Consummation of Operative Documents; Brokers.   Except for fees
payable to Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Operative Documents or the Transaction Documents, and no Credit Party has
or will have any obligation to any Person in respect of any finder’s or
brokerage fees, commissions or other expenses in connection herewith or
therewith.

Section 3.16Related Transactions.  All transactions contemplated by the
Operative Documents and the Transaction Documents to be consummated on or prior
to the date hereof have been or concurrently with the making of the initial
Loans will be so consummated in all material respects pursuant to the provisions
of the applicable Operative Documents and Transaction Documents, true and
complete copies of which have been delivered to Agent, and in compliance with
all applicable Law, except for such Laws the noncompliance with which would not
reasonably be expected to have a Material Adverse Effect.  As of the Closing
Date, no Credit Party and, to the knowledge of the Borrowers, no other Person
party thereto is in default in the performance or compliance with any provisions
thereof.  The Purchase Agreement is in full force and effect as of the Closing
Date and has not been terminated, rescinded or withdrawn.  As of the Closing
Date, all requisite approvals by Governmental Authorities having jurisdiction
over Seller (as defined in the Purchase Agreement), any Credit Party or the
other Persons referenced therein with respect to the transactions contemplated
by the Purchase Agreement have been obtained, and no such approvals impose any
conditions to the consummation of the transactions contemplated by the Purchase
Agreement or to the conduct by any Credit Party of its business thereafter.  As
of the Closing Date, each of the representations and warranties that are
material to the interests of the Lenders given by each applicable Credit Party
in the Purchase Agreement is true and correct in all material respects;
provided, that to the extent that any such representation is qualified by or
subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, the same shall be true and correct in all respects.

Section 3.17Material Contracts.  Except for the Operative Documents, the
Transaction Documents and the other agreements set forth on Schedule 3.17, as of
the Closing Date there are no Material Contracts.  The consummation of the
transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material

53

--------------------------------------------------------------------------------

Contract (other than any Credit Party), except for such Material Contracts the
noncompliance with which would not reasonably be expected to have a Material
Adverse Effect.  

Section 3.18Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18:

(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Borrower’s
knowledge, threatened in writing by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any Permits
required in connection with the conduct of its business or to comply with the
terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and

(b)no property now owned or leased by any Credit Party and, to the knowledge of
each Borrower, no such property previously owned or leased by any Credit Party,
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous Materials, is listed or, to such
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

Section 3.19Intellectual Property and License Agreements.  A list of all
Registered Intellectual Property of each Credit Party and all material in-bound
license or sublicense agreements and material exclusive out-bound license or
sublicense agreements (but excluding in-bound licenses of over-the-counter
software that is commercially available to the public), as of the Closing Date
and, as updated pursuant to Section 4.15, is set forth on Schedule
3.19.  Schedule 3.19 shall be prepared by Borrower in the form provided by Agent
and contain all information required in such form.  Except for Permitted
Licenses, each Credit Party is the sole owner of its material Intellectual
Property free and clear of any Liens.  To Borrower’s knowledge after reasonable
inquiry, each patent is valid and enforceable and no part of the Material
Intangible Assets has been judged invalid or unenforceable, in whole or in
part.  To the best of Borrower’s knowledge, no claim has been made that any part
of the Material Intangible Assets violates the rights of any third party in any
material respect.

Section 3.20Solvency.  Each Borrower is, and after giving effect to the Loan
advance and the liabilities and obligations of each Borrower under the Operative
Documents and the Transaction Documents, will be, Solvent; and each other Credit
Party together with Borrower and its Subsidiaries, taken as a whole, is Solvent.

Section 3.21Full Disclosure.  None of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Agent or any Lender
in connection with the consummation of the transactions contemplated by the
Operative Documents, contains any

54

--------------------------------------------------------------------------------

untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading in light of
the circumstances under which such statements were made.  All financial
projections delivered to Agent and the Lenders by Borrowers (or their agents)
have been prepared on the basis of the assumptions stated therein.  Such
projections represent each Borrower’s best estimate of such Borrower’s future
financial performance and such assumptions are believed by such Borrower to be
fair and reasonable in light of current business conditions; provided, however,
that Borrowers can give no assurance that such projections will be attained.

Section 3.22[Reserved].

Section 3.23Subsidiaries.  Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

Section 3.24[Reserved].  

Section 3.25Regulatory Matters.

(a)All of Borrower’s material Products and material Regulatory Required Permits
are listed on Schedule 4.17 on the Closing Date.

(b)None of the Borrowers are in violation of any Healthcare Laws, except where
any such violation would not have a Material Adverse Effect.

(c)No Borrower is participating in any Third Party Payor Program.

(d)None of the Borrower’s officers, directors, employees, shareholders, their
agents or affiliates has made an untrue statement of material fact or fraudulent
statement to the FDA or failed to disclose a material fact required to be
disclosed to the FDA, committed an act, made a statement, or failed to make a
statement that could reasonably be expected to provide a basis for the FDA to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991).

(e)No Borrower has received any written notice that any Governmental Authority,
including without limitation the FDA, the DEA, the Office of the Inspector
General of HHS or the United States Department of Justice has commenced or
threatened to initiate any action against a Credit Party, any action to enjoin a
Credit Party, their officers, directors, employees, shareholders or their agents
and Affiliates, from conducting their businesses at any facility owned or used
by them or for any material civil penalty, injunction, seizure or criminal
action.

(f)No Borrower has received from the FDA or the DEA, a Warning Letter, Form
FDA-483, “Untitled Letter,” other correspondence or notice setting forth
allegedly objectionable observations or alleged violations of laws and
regulations enforced by the FDA or the DEA, or any comparable correspondence
from any state or local authority responsible for regulating drug products and
establishments, or any comparable correspondence from any foreign counterpart of
the FDA or DEA, or any comparable correspondence from any foreign counterpart of
any state or local authority with regard to any Product or the manufacture,
processing, packing, or holding thereof.

55

--------------------------------------------------------------------------------

(g)No Borrower is subject to any proceeding, suit or, to Borrower’s knowledge,
investigation by any federal, state or local government or quasi-governmental
body, agency, board or authority or any other administrative or investigative
body which could result in the revocation, transfer, surrender, suspension or
other impairment of the Permits of such Borrower.

(h)Borrower has not engaged in any Recalls, Market Withdrawals, or other forms
of product retrieval from the marketplace of any Products.

(i)Each Product (a) is not adulterated or misbranded within the meaning of the
FDCA; (b) is not an article prohibited from introduction into interstate
commerce under the provisions of Sections 404, 505 or 512 of the FDCA; (c) each
Product has been and/or shall be manufactured, imported, possessed, owned,
warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed and each service has been conducted in accordance with all applicable
Permits and Laws; and (d) each Product has been and/or shall be manufactured in
accordance with Good Manufacturing Practices, except in each case as could not
reasonably be expected to result in a Material Adverse Effect.

(j)No Borrower is subject to any proceeding, suit or, to Borrowers’ knowledge,
investigation by any federal, state or local government or quasi-governmental
body, agency, board or authority or any other administrative or investigative
body (including the Office of the Inspector General of the United States
Department of Health and Human Services):  (i) which may result in the
imposition of a fine, alternative, interim or final sanction, a lower
reimbursement rate for services rendered to eligible patients which has not been
provided for on their respective financial statements, or which would have a
Material Adverse Effect on any Borrower; or (ii) which could reasonably be
expected to result in the revocation, transfer, surrender, suspension or other
impairment of any material Permits of Borrower.

Section 3.26Accuracy of Schedules.  All information set forth in the Schedules
to this Agreement (including Schedule 3.19 and Schedule 4.17) is true, accurate
and complete in all material respects as of the Closing Date, the date of
delivery of the last Compliance Certificate and any other subsequent date in
which Borrower is requested to update such Schedules.  All information set forth
in the Perfection Certificate is true, accurate and complete in all material
respects as of the Closing Date and any other subsequent date in which Borrower
is requested to update such certificate.  

Article 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1Financial Statements and Other Reports.  Each Borrower will deliver
to Agent:

(a)as soon as available, but no later than forty-five (45) days after the last
day of each month, a company prepared consolidated and consolidating balance
sheet, cash flow and income statement covering Borrowers’ and its Consolidated
Subsidiaries’ consolidated operations during the period, prepared under GAAP,
consistently applied, other than year-end adjustments and the absence of
footnotes, certified by a Responsible Officer and in a form acceptable to Agent;

(b)[reserved];

56

--------------------------------------------------------------------------------

(c)as soon as available, but no later than ninety (90) days after the last day
of Borrower’s fiscal year, audited consolidated and consolidating financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion (other than a going concern qualification based solely on
the Borrower’s having negative profits or a determination that any Borrower has
less than 12 months liquidity; provided that no such going concern qualification
based on any potential inability to satisfy any financial covenant shall be
included) on the financial statements from an independent certified public
accounting firm of recognized national standing;

(d)within ten (10) days of delivery or filing thereof, copies of all statements,
reports and notices made available to Borrower’s security holders or to any
holders of Subordinated Debt and copies of all reports and other filings made by
Borrower with any stock exchange on which any securities of any Borrower are
traded and/or the SEC;

(e)a prompt written report of any legal actions pending or threatened against
any Borrower or any of its Subsidiaries that could reasonably be expected to
result in damages or costs to any Borrower or any of its Subsidiaries of Five
Hundred Thousand Dollars ($500,000) or more;

(f)prompt written notice of an event that materially and adversely affects the
value of any Intellectual Property that is material to the business of the
Borrowers;

(g)within sixty (60) days after the start of each fiscal year, projections for
the forthcoming two fiscal years, on a quarterly basis for the current year and
on an annual basis for the subsequent year;

(h)promptly (and in any event within ten (10) days of any request therefor) such
readily available other budgets, sales projections, operating plans and other
financial information and information, reports or statements regarding the
Borrowers, their business and the Collateral as Agent may from time to time
reasonably request;

(i)within forty-five (45) days after the last day of each month, a duly
completed Compliance Certificate signed by a Responsible Officer setting forth
calculations showing (i) cash and cash equivalents of Borrowers and Borrowers
and their Consolidated Subsidiaries, and (ii) compliance with the financial
covenants set forth in this Agreement;

(j)within ten (10) days after the last day of each month, a duly completed
Borrowing Base Certificate signed by a Responsible Officer, with aged listings
of accounts receivable and accounts payable (by invoice date); and

(k)within ten (10) Business Days of any reasonable request by Agent, deliver to
Agent a schedule denoting the thirty largest (measured by Net Revenue) (30)
Account Debtors during the calendar quarter most recently ended prior thereto.

Information required to be delivered pursuant to Section 4.1(c) shall be deemed
to have been delivered if such information, or one or more annual, quarterly or
other periodic reports containing such information, shall be available on the
website of the SEC at http://www.sec.gov.  Information required to be delivered
pursuant to this Section 4.1 may also be delivered by electronic communications
pursuant to procedures approved by the Agent.

57

--------------------------------------------------------------------------------

Section 4.2Payment and Performance of Obligations.  

(a)Each Borrower (i) will pay and discharge, and cause each Subsidiary to pay
and discharge, on a timely basis as and when due, all of their respective
obligations and liabilities, except for such obligations and/or liabilities
(A) that may be the subject of a Permitted Contest, and (B) the nonpayment or
nondischarge of which could not reasonably be expected to have a Material
Adverse Effect or result in a Lien against any Collateral, except for Permitted
Liens, (ii) without limiting anything contained in the foregoing clause (i), pay
all material amounts due and owing in respect of Taxes (including without
limitation, payroll and withholdings tax liabilities) on a timely basis as and
when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
except for Taxes subject a Permitted Contest, (iii) will maintain, and cause
each Subsidiary to maintain, in accordance with GAAP, appropriate reserves for
the accrual of all of their respective obligations and liabilities, and
(iv) will not breach or permit any Subsidiary to breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which could not reasonably be
expected to have a Material Adverse Effect.

(b)Upon completion of any Permitted Contest, each Borrower shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, except where the
failure to pay such amount could not reasonably be expected to have a Material
Adverse Effect.

Section 4.3Maintenance of Existence.  Each Borrower will preserve, renew and
keep in full force and effect, and will cause each Subsidiary to preserve, renew
and keep in full force and effect, (a) their respective existence and (b) their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, except with respect to clauses (a) and (b) above in
connection with a transaction permitted under Section 5.6, and (c) their
respective qualification to do business and good standing in each jurisdiction
except, with respect to clause (b) and this clause (c), where the failure to be
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.

Section 4.4Maintenance of Property; Insurance.

(a)Each Borrower will keep, and will cause each Subsidiary to keep, all property
material to its business in good working order and condition, ordinary wear and
tear excepted.  If all or any part of the Collateral material to its business,
or upon which any Borrowing Base is calculated, becomes damaged or destroyed,
each Borrower will, and will cause each Subsidiary to, promptly and completely
repair and/or restore the affected Collateral in a good and workmanlike manner,
regardless of whether Agent agrees to disburse insurance proceeds or other sums
to pay costs of the work of repair or reconstruction.  

(b)Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any.

(c)Each Borrower will maintain (i) casualty insurance on all real and personal
property on an all risks basis (including the perils of windstorm and quake),
covering the repair and replacement cost of all such property and coverage,
business interruption and rent loss coverages with extended period of indemnity
(for the period required by Agent from time to time) and indemnity for extra
expense, in each case without application of coinsurance and with agreed amount
endorsements, (ii) general and professional liability insurance (including
products/completed operations liability

58

--------------------------------------------------------------------------------

coverage), and (iii) such other insurance coverage against loss or damage of the
kinds customarily insured against by Persons engaged in substantially the same
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons; provided, however, that, in no
event shall such insurance be in amounts or with coverage less than, or with
carriers with qualifications inferior to, any of the insurance or carriers in
existence as of the Closing Date (or required to be in existence after the
Closing Date under a Financing Document).  All such insurance shall be provided
by insurers having an A.M. Best policyholders rating reasonably acceptable to
Agent.

(d)On or prior to the Closing Date, and at all times thereafter, each Borrower
will cause Agent to be named as an additional insured, assignee and lender loss
payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and substance reasonably acceptable
to Agent.  Borrowers shall deliver to Agent and the Lenders (i) on the Closing
Date, a certificate from Borrowers’ insurance broker dated such date showing the
amount of coverage as of such date, and that such policies will include
effective waivers (whether under the terms of any such policy or otherwise) by
the insurer of all claims for insurance premiums against all loss payees and
additional insureds and all rights of subrogation against all loss payees and
additional insureds, and that if all or any part of such policy is canceled,
terminated or expires, the insurer will forthwith give notice thereof to each
additional insured, assignee and loss payee and that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days (or ten (10) days for nonpayment of premium)
after receipt by each additional insured, assignee and loss payee of written
notice thereof, (ii) on an annual basis, and upon the request of any Lender
through Agent from time to time full information as to the insurance carried,
(iii) within ten (10) days of receipt of notice from any insurer, a copy of any
notice of cancellation, nonrenewal or material change in coverage from that
existing on the date of this Agreement, (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by any Borrower, and (v) at least thirty
(30) days prior to expiration of any policy of insurance, evidence of renewal of
such insurance upon the terms and conditions herein required.

(e)In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral.  This
insurance may, but need not, protect such Borrower’s interests.  The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral.  Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement.  If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.  

Section 4.5Compliance with Laws and Material Contracts.  Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon either (i) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (ii) any Collateral
which is part of the Borrowing Base.

Section 4.6Inspection of Property, Books and Records.  Each Borrower will keep,
and will cause each Subsidiary to keep, proper books of record substantially in
accordance with

59

--------------------------------------------------------------------------------

GAAP in which full, true and correct entries in all material respects shall be
made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Subsidiary to permit, at the
sole cost of the applicable Borrower or any applicable Subsidiary,
representatives of Agent and of any Lender to visit and inspect any of their
respective properties, to examine and make abstracts or copies from any of their
respective books and records, to conduct a collateral audit and analysis of
their respective operations and the Collateral, to evaluate and make physical
verifications and appraisals of the Inventory and other Collateral in any manner
and through any medium that Agent considers advisable, to verify the amount and
age of the Accounts, the identity and credit of the respective Account Debtors,
to review the billing practices of Borrowers and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired during
normal business hours (but not more often than twice per calendar year in the
absence of a Default or an Event of Default).  In the absence of an Event of
Default, Agent or any Lender exercising any rights pursuant to this Section 4.6
shall give the applicable Borrower or any applicable Subsidiary commercially
reasonable prior notice of such exercise.  No notice shall be required during
the existence and continuance of any Default or any time during which Agent
reasonably believes a Default exists.

Section 4.7Use of Proceeds. Borrowers shall use the proceeds of Revolving Loans
solely for (a) transaction fees incurred in connection with the Financing
Documents and the payment in full on the Closing Date of certain existing Debt,
and (b) for working and operating capital needs and general corporate purposes
of Borrowers and their Subsidiaries.  No portion of the proceeds of the Loans
will be used for family, personal, agricultural or household use.

Section 4.8Estoppel Certificates.  After written request by Agent which, so long
as no Event of Default has occurred and is continuing, shall be limited to one
(1) such request per fiscal year of Borrowers, Borrowers, within twenty
(20) days and at their expense, will furnish Agent with a statement, duly
acknowledged and certified, setting forth (a) the amount of the original
principal amount of the Notes, and the unpaid principal amount of the Notes,
(b) the rate of interest of the Notes, (c) the date payments of interest and/or
principal were last paid, (d) any offsets or defenses to the payment of the
Obligations, and if any are alleged, the nature thereof, (e) that the Notes and
this Agreement have not been modified or if modified, giving particulars of such
modification, and (f) that there has occurred and is then continuing no Default
or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default; provided that Agent
shall have provided the Register to Borrower, upon Borrower’s request, prior to
Borrower being required to furnish such statement to Agent.  After written
request by Agent, which, so long as no Event of Default has occurred and is
continuing, shall be limited to one (1) such request per fiscal year of
Borrowers, Borrowers, within twenty (20) days and at their expense, will furnish
Agent with a certificate, signed by a Responsible Officer of Borrowers, updating
all of the representations and warranties contained in this Agreement and the
other Financing Documents and certifying that all of the representations and
warranties contained in this Agreement and the other Financing Documents, as
updated pursuant to such certificate, are true, accurate and complete in all
material respects as of the date of such certificate.  

Section 4.9Notices of Material Contracts, Litigation and Defaults.  

(a)Borrower shall provide (i) five (5) Business Days written notice to Agent
after any Borrower or Subsidiary (1) executes and delivers any amendment,
consent, waiver or other modification to any Material Contract which is
materially adverse to (x) Agent or Lenders, (y) Borrowers or their Subsidiaries,
or (z) which could reasonably be expected to have a Material Adverse Effect or
(2)  

60

--------------------------------------------------------------------------------

receives or delivers any notice of termination or default or similar notice in
connection with any Material Contract and (ii) together with delivery of the
next Compliance Certificate (included as an update to the such any schedule
delivered therewith) the execution of any new Material Contract and/or any new
material amendment, consent, waiver or other modification to any Material
Contract not previously disclosed.

(b)Borrowers shall promptly (but in any event within five (5) Business Days)
provide written notice to Agent (i) of any litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party which would reasonably be expected to have a Material Adverse Effect with
respect to Borrowers or any other Credit Party or which in any manner calls into
question the validity or enforceability of any Financing Document, (ii) upon any
Borrower becoming aware of the existence of any Default or Event of Default,
(iii) of any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened in writing against any Credit Party that could reasonably
be expected to have a Material Adverse Effect, (iv) if there is any infringement
or claim of infringement by any other Person with respect to any Material
Intangible Assets rights of any Credit Party that could reasonably be expected
to have a Material Adverse Effect, and (v) of all returns, recoveries, disputes
and claims that involve more than $500,000.   Borrowers represent and warrant
that Schedule 4.9 sets forth a complete list of all matters existing as of the
Closing Date for which notice could be required under this Section 4.9(b).

(c)Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clauses (a) and (b) above.  From the date hereof and continuing through the
termination of this Agreement, Borrower shall, and shall cause each Credit Party
to, make available to Agent and each Lender, without expense to Agent or any
Lender, each Credit Party’s officers, employees and agents and books, to the
extent that Agent or any Lender may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Agent or
any Lender with respect to any Collateral or relating to a Credit Party.

(d)Borrower shall, and shall cause each Credit Party, to provide written notice
to Agent promptly, and in any event within five (5) Business Days of a
Responsible Officer of a Borrower obtaining knowledge that:  (i) development,
testing, and/or manufacturing of any Product that is material to Borrowers’
business has ceased, (ii) the marketing or sales of a Product, which is material
to Borrowers’ business and which has been approved for marketing and sale, has
ceased or such Product has been withdrawn from the marketplace, (iii) any
Governmental Authority is conducting an investigation or review of any material
Regulatory Required Permit or (iv) any material Regulatory Required Permit has
been revoked or withdrawn.  

(e)Borrower shall, and shall cause each Credit Party, to provide promptly, but
in any event within five (5) Business Days, after any Responsible Officer of any
Borrower obtains knowledge of the occurrence of any event or change (including,
without limitation, any notice of any violation of Healthcare Laws) that has
resulted or would reasonably be expected to result in, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of a Responsible Officer
specifying the nature and period of existence of any such event or change, or
specifying the notice given or action taken by such holder or Person and the
nature of such event or change, and what action the applicable Credit Party or
Subsidiary has taken, is taking or proposes to take with respect thereto.

Section 4.10Hazardous Materials; Remediation.

(a)If any release or disposal of Hazardous Materials that could reasonably be
expected to have a Material Adverse Effect shall occur or shall have occurred on
any real property or any

61

--------------------------------------------------------------------------------

other assets of any Borrower or any other Credit Party, such Borrower will
cause, or direct the applicable Credit Party to cause, the prompt containment
and removal of such Hazardous Materials and the remediation of such real
property or other assets as is necessary to comply with all Environmental Laws
and Healthcare Laws and to preserve the value of such real property or other
assets.  Without limiting the generality of the foregoing, each Borrower shall,
and shall cause each other Credit Party to, comply with each Environmental Law
and Healthcare Law requiring the performance at any real property by any
Borrower or any other Credit Party of activities in response to the release or
threatened release of a Hazardous Material.

(b)Borrowers will provide Agent within thirty (30) days after written  demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.

Section 4.11Further Assurances.

(a)Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (other than in
respect of Excluded Perfection Assets and subject only to the Affiliated
Intercreditor Agreement and to Permitted Liens) in favor of Agent for itself and
for the benefit of the Lenders on the Collateral (including Collateral acquired
after the date hereof), and (ii) unless Agent shall agree otherwise in writing,
cause all Subsidiaries of Borrowers (other than Restricted Foreign Subsidiaries)
to be jointly and severally obligated with the other Borrowers under all
covenants and obligations under this Agreement, including the obligation to
repay the Obligations.  

(b)Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

(c)Upon the request of Agent, Borrowers shall obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of owned property with respect to any business location where (i) any
portion of the Collateral with an aggregate value in excess of $250,000, (ii)
any portion of the Collateral that is included in or proposed to be included in
the Borrowing Base, or (iii) the records relating to such Collateral and/or
software and equipment relating to such records or Collateral, is stored or
located, which agreement or letter shall be reasonably satisfactory in form and
substance to Agent, Borrowers and such landlord (subject, in each case, to any
extensions permitted by this Agreement and set forth in Section 7.4) (each an
“Access Agreement Location”).  Borrowers shall timely and fully pay and perform
its obligations under all leases and other agreements in respect of an Access
Agreement Location, unless a failure to perform would not give a third party who
is a party to such lease a right to terminate such lease or agreement prior to
the expiration thereof.

62

--------------------------------------------------------------------------------

(d)Borrower shall provide Agent with at least thirty (30) days (or such shorter
period as Agent may accept in its sole discretion) prior written notice of its
intention to create (or to the extent permitted under this Agreement, acquire) a
new Subsidiary.  Within ten (10) Business Days following the formation (or to
the extent permitted under this Agreement, acquisition) of a new Subsidiary,
Borrowers shall (i) pledge, have pledged or cause or have caused to be pledged
to Agent pursuant to a pledge agreement in form and substance satisfactory to
Agent, all of the outstanding shares of equity interests or other equity
interests of such new Subsidiary that is a Credit Party or 65% of the
outstanding shares of equity interests or other equity interests of such new
Restricted Foreign Subsidiary, along with undated stock or equivalent powers for
such certificates, executed in blank; (ii) unless Agent shall agree otherwise in
writing, cause the new Subsidiary (other than a Restricted Foreign Subsidiary)
to take such other actions (including entering into or joining any Security
Documents) as are necessary or advisable in the reasonable opinion of Agent in
order to grant Agent, acting on behalf of the Lenders, a first priority Lien
(subject to the Affiliated Intercreditor Agreement) on all real and personal
property (in the case of the perfection of the Liens granted, subject to the
Excluded Perfection Assets) of such Subsidiary in existence as of such date and
in all after acquired property, which first priority Liens are required to be
granted pursuant to this Agreement; (iii) unless Agent shall agree otherwise in
writing, cause such new Subsidiary (other than a Restricted Foreign Subsidiary)
to either (at the election of Agent) become a Borrower hereunder with joint and
several liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance satisfactory to Agent or to become a Guarantor of the
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a guaranty and suretyship agreement in form and substance
satisfactory to Agent; and (iv) cause the new Subsidiary (other than a
Restricted Foreign Subsidiary to deliver certified copies of such Subsidiary’s
certificate or articles of incorporation, together with good standing
certificates, by-laws (or other operating agreement or governing documents),
resolutions of the Board of Directors or other governing body, approving and
authorizing the execution and delivery of the Security Documents, incumbency
certificates and to execute and/or deliver such other documents and legal
opinions or to take such other actions as may be requested by Agent, in each
case, in form and substance satisfactory to Agent.

(e)Borrower further agrees to comply, and cause its respective Subsidiaries to
comply with the following requirements: (i) the total amount of cash and cash
equivalents held by Restricted Foreign Subsidiaries shall not exceed $1,000,000,
in the aggregate, at any time; and (ii) the fair market value of the assets of
all the Restricted Foreign Subsidiaries (including cash and cash equivalents),
in the aggregate for all such Restricted Foreign Subsidiaries, shall not, at any
time, exceed $1,000,000; provided, however, that nothing in this Section 4.11(e)
shall require an Restricted Foreign Subsidiary to make any Distribution that
would be prohibited by applicable Law.

Section 4.12Reserved.

Section 4.13Power of Attorney.  Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following:  (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than three (3)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c) after the occurrence and during the
continuance of an Event of Default, take any action Borrowers are required to
take under this Agreement; (d) so long as Agent has provided not less than three
(3)

63

--------------------------------------------------------------------------------

Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, do such other and further acts and deeds in the
name of Borrowers that Agent may deem necessary or desirable to enforce any
Account or other Collateral or perfect Agent’s security interest or Lien in any
Collateral; and (e) after the occurrence and during the continuance of an Event
of Default, do such other and further acts and deeds in the name of Borrowers
that Agent may deem necessary or desirable to enforce its rights with regard to
any Account or other Collateral.  This power of attorney shall be irrevocable
and coupled with an interest.

Section 4.14Borrowing Base Collateral Administration.

(a)All data and other information relating to Accounts and other intangible
Collateral shall at all times be kept by Borrowers, at their respective
principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.

(b)Borrowers shall provide prompt written notice to each Person who either is
currently an Account Debtor or becomes an Account Debtor at any time following
the date of this Agreement that directs each Account Debtor to make payments
into the Lockbox, and hereby authorizes Agent, upon (i) Borrowers’ failure to
send such notices within thirty (30) days after the date of this Agreement (or
thirty (30) days after the Person becomes an Account Debtor) or (ii) the
occurrence and during the continuance of an Event of Default, to send any and
all similar notices to such Person.  Agent reserves the right to notify Account
Debtors that Agent has been granted a Lien upon all Accounts.

(c)Borrowers will conduct a physical count of the Inventory at least once per
year (or more frequently as Agent may reasonably request during the continuance
of any Event of Default), and Borrowers shall provide to Agent a written
accounting of such physical count in form and substance satisfactory to
Agent.  Each Borrower will use commercially reasonable efforts to at all times
keep its Inventory in good and marketable condition.  In addition to the
foregoing, from time to time, Agent may require Borrowers to obtain and deliver
to Agent appraisal reports in form and substance and from appraisers reasonably
satisfactory to Agent stating the then current fair market values of all or any
portion of Inventory owned by each Borrower or any Subsidiaries but not more
than once per year (or more frequently as Agent may reasonably request during
the continuance of any Event of Default).

Section 4.15Schedule Updates.  Borrower shall, in the event of any information
in the Schedules becoming outdated, inaccurate, incomplete or misleading,
deliver to Agent, together with the next Compliance Certificate required to be
delivered under this Agreement after such event a proposed update to such
Schedule correcting all outdated, inaccurate, incomplete or misleading
information; provided, however, (i) with respect to any proposed updates to the
Schedules involving Permitted Liens, Permitted Debt or Permitted Investments,
Agent will replace the respective Schedule attached hereto with such proposed
update only if such updated information is consistent with the definitions of
and limitations herein pertaining to Permitted Liens, Permitted Debt or
Permitted Investments and (ii) with respect to any proposed updates to such
Schedule involving other matters, Agent will replace the applicable portion of
such Schedule attached hereto with such proposed update upon Agent’s approval
thereof.

64

--------------------------------------------------------------------------------

Section 4.16Intellectual Property and Licensing.  

(a)Together with each Compliance Certificate at the end of each quarter required
to be delivered pursuant to Section 4.1 to the extent (i) Borrower acquires
and/or develops any new Registered Intellectual Property,  (ii) Borrower enters
into or becomes bound by any additional material in-bound license or sublicense
agreement or any additional material exclusive out-bound license or sublicense
agreement (other than over-the-counter software that is commercially available
to the public), or (iii) there occurs any other material change in Borrower’s
Registered Intellectual Property, any material exclusive in-bound licenses or
sublicenses or material exclusive out-bound licenses or sublicenses from that
listed on Schedule 3.19 together with such Compliance Certificate, deliver to
Agent an updated Schedule 3.19 reflecting such updated information.  

(b)If Borrower obtains any Registered Intellectual Property (other than
copyrights, mask works and related applications, which are addressed below),
Borrower shall promptly (and in any event within thirty (30) days of obtaining
same) notify Agent and execute such documents and provide such other information
(including, without limitation, copies of applications) and take such other
actions as Agent shall request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Agent, for
the ratable benefit of Lenders, in such Registered Intellectual Property.  

(c)Borrower shall take such commercially reasonably steps as Agent requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (x) all licenses or agreements to be deemed “Collateral” and for
Agent to have a security interest in it that might otherwise be restricted or
prohibited by Law or by the terms of any such license or agreement, whether now
existing or entered into in the future, and (y) Agent to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Agent’s rights and remedies under this Agreement and the other
Financing Documents.

(d)Borrower shall own, or be licensed to use or otherwise have the right to use,
all Material Intangible Assets.  Borrower shall cause all Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.  Borrower shall at all times conduct its
business without infringement or claim of infringement of any Intellectual
Property rights of others.  Borrower shall (i) protect, defend and maintain the
validity and enforceability of its Material Intangible Assets (ii) promptly
advise Agent in writing of material infringements of its Material Intangible
Assets, or of a material claim of infringement by Borrower on the Intellectual
Property rights of others; and (iii) not allow any of Borrower’s Material
Intangible Assets to be abandoned, invalidated, forfeited or dedicated to the
public or to become unenforceable.  Borrower shall not become a party to, nor
become bound by, any material license or other agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or other property.

Section 4.17Regulatory Covenants.

(a)Borrowers shall have, and shall ensure that it and each of its Subsidiaries
has, each material Permit and other rights from, and have made all declarations
and filings with, all applicable Governmental Authorities, all self-regulatory
authorities and all courts and other tribunals necessary to engage in the
ownership, management and operation of the business or the assets of any
Borrower and Borrowers shall ensure that no Governmental Authority has taken
action to limit, suspend or revoke any such Permit.  Borrower shall ensure that
all such Permits are valid and in full force and effect and Borrowers are in
material compliance with the terms and conditions of all such Permits in all
material respects.

65

--------------------------------------------------------------------------------

(b)Borrowers will maintain in full force and effect, and free from restrictions,
probations, conditions or known conflicts which would materially impair the use
or operation of Borrowers’ business and assets, all material Permits necessary
under Healthcare Laws to carry on the business of Borrowers as it is conducted
on the Closing Date in all material respects.

(c)In connection with the development, testing, manufacture, marketing or sale
of each and any material Product by any Borrower, each Borrower shall obtain and
comply in all material respects with all material Regulatory Required Permits at
all times issued by any Governmental Authority, specifically including the FDA,
with respect to such development, testing, manufacture, marketing or sales of
such Product by such Borrower as such activities are at any such time being
conducted by such Borrower.

(d)Borrowers will timely file or caused to be timely filed (after giving effect
to any extension duly obtained), all material notifications, reports,
submissions, Permit renewals and reports required by Healthcare Laws (which
reports will be materially accurate and complete in all material respects and
not misleading in any respect and shall not remain open or unsettled).

(e)If, after the Closing Date, Borrowers determine to manufacture, sell,
develop, test or market any new Product or obtain a material Regulatory Required
Permit, Borrowers shall deliver written notice to Agent of such determination
(which shall include a brief description of such Product or Regulatory Required
Permit) and, together with delivery of the next Compliance Certificate shall
provide an updated Schedule 4.17 (and copies of such Permits as Agent may
request) reflecting updates related to such determination.

Article 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1Debt; Contingent Obligations.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2Liens.  No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

Section 5.3Distributions.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.

Section 5.4Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents, the Affiliated Financing Documents, and any
agreements for purchase money debt permitted under clause (c) of the definition
of Permitted Debt) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Financing
Documents and the

66

--------------------------------------------------------------------------------

Affiliated Financing Documents) on the ability of any Subsidiary to:  (i) pay or
make Distributions to any Borrower or any Subsidiary; (ii) pay any Debt owed to
any Borrower or any Subsidiary; (iii) make loans or advances to any Borrower or
any Subsidiary; or (iv) transfer any of its property or assets to any Borrower
or any Subsidiary.

Section 5.5Payments and Modifications of Subordinated Debt.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of Subordinated Debt, except for
payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) declare, pay, make or set aside
any amount for payment in respect of any Debt hereinafter incurred that, by its
terms, or by separate agreement, is subordinated to the Obligations, except for
payments made in full compliance with and expressly permitted under the
subordination provisions applicable thereto, or (d) amend or otherwise modify
the terms of any such Debt if the effect of such amendment or modification is to
(i) increase the interest rate or fees on, or change the manner or timing of
payment of, such Debt, (ii) accelerate or shorten the dates upon which payments
of principal or interest are due on, or the principal amount of, such Debt,
(iii) change in a manner materially adverse to any Credit Party or Agent any
event of default or add or make more restrictive any covenant with respect to
such Debt, (iv) change the prepayment provisions of such Debt or any of the
defined terms related thereto, (v) change the subordination provisions thereof
(or the subordination terms of any guaranty thereof), or (vi) change or amend
any other term if such change or amendment would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Debt in a manner adverse to Borrowers, any Subsidiaries, Agent or
Lenders.  Borrowers shall, prior to entering into any such amendment or
modification, deliver to Agent reasonably in advance of the execution thereof,
any final or execution form copy thereof.

Section 5.6Consolidations, Mergers and Sales of Assets; Change in Control.  

(a)No Borrower will, or will permit any Subsidiary to, directly or indirectly
consolidate or merge or amalgamate with or into any other Person other than (i)
consolidations or mergers among Borrowers (provided that in any merger involving
Sientra, Sientra shall be the surviving entity), (ii) consolidations or mergers
among a Guarantor and a Borrower so long as the Borrower is the surviving
entity, (iii) consolidations or mergers among Guarantors, (iv) consolidations or
mergers among Subsidiaries that are not Credit Parties and (v) the Closing Date
Acquisition.

(b)No Borrower will, or will permit any Subsidiary to, directly or indirectly
consummate any Asset Dispositions other than Permitted Asset Dispositions.  

(c)No Borrower will suffer or permit to occur any Change in Control with respect
to itself, any Subsidiary or any Guarantor.  

Section 5.7Purchase of Assets, Investments.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly:

(a)(i) make any Acquisition other than a Permitted Acquisition or (ii) acquire
or own any other Investment other than Permitted Investments;

67

--------------------------------------------------------------------------------

(b)without limiting clause (a), otherwise acquire or enter into any agreement to
acquire any assets other than (i) in the Ordinary Course of Business,
(ii) constituting capital expenditures,  or (iii) constituting replacement
assets purchased with proceeds of property insurance policies, awards or other
compensation with respect to any eminent domain, condemnation or similar
proceeding and for which the requirements set forth in Section 2.2(a)(ii)(B)
have been satisfied; or

(c)engage or enter into any agreement to engage in any joint venture or
partnership with any other Person.

Section 5.8Transactions with Affiliates.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of any Borrower, except:

(a)transactions permitted by Section 5.3 of this Agreement;

(b)customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Borrower or any
Subsidiary in the Ordinary Course of Business;

(c)transactions constituting bona fide equity raised or Subordinated Debt to the
extent otherwise permitted hereunder;

(d)transactions that are disclosed to Agent in advance of being entered into and
which contain terms that are no less favorable to the applicable Borrower or any
Subsidiary, as the case may be, than those which might be obtained from a third
party not an Affiliate of any Credit Party; and

(e)transactions disclosed on Schedule 5.8 on the Closing Date.

Section 5.9Modification of Organizational Documents.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Organizational Documents of such Person, except for Permitted Modifications
that, as applicable, are made in compliance with the provisions of Section
9.2(e).

Section 5.10Modification of Certain Agreements.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, (a) amend or otherwise modify
any Material Contract, which amendment or modification in any case:  (i) is
contrary to the terms of this Agreement or any other Financing Document;  or
(ii) could reasonably be expected to be materially adverse to the rights,
interests or privileges of Agent or the Lenders or their ability to enforce the
same, or (b) without the prior written consent of Agent, amend or otherwise
modify any Affiliated Financing Document.  

Section 5.11Conduct of Business.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and similar, related or
complementary businesses reasonably related, ancillary or supplemental thereto
or incidental thereto or reasonably expansive thereof.  No Borrower will, or
will permit any Subsidiary to, other than in the Ordinary Course of Business,
change its normal billing payment and reimbursement policies and procedures with
respect to its Accounts (including, without limitation, the amount and timing of
finance charges, fees and write-offs).

68

--------------------------------------------------------------------------------

Section 5.12Lease Payments.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business.

Section 5.13Limitation on Sale and Leaseback Transactions.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  

(a)No Borrower will, or will permit any Subsidiary to, directly or indirectly,
establish any new Deposit Account or Securities Account without prior written
notice to Agent, and unless Agent, such Borrower or such Subsidiary and the
bank, financial institution or securities intermediary at which the account is
to be opened enter into a Deposit Account Control Agreement or Securities
Account Control Agreement prior to or concurrently with the establishment of
such Deposit Account or Securities Account other than Excluded Accounts.  

(b)Borrowers represent and warrant that Schedule 5.14 lists all of the Deposit
Accounts and Securities Accounts of each Borrower.  The provisions of this
Section requiring Deposit Account Control Agreements shall not apply to Excluded
Accounts.

(c)At all times that any Obligations or Affiliated Obligations remain
outstanding, Borrower shall maintain one or more separate Deposit Accounts to
hold any and all amounts to be used for payroll, payroll taxes and other
employee wage and benefit payments, and shall not commingle any monies allocated
for such purposes with funds in any other Deposit Account.

Section 5.15Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists.  Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

69

--------------------------------------------------------------------------------

Section 5.16Change in Accounting.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, (i) make any significant change in
accounting treatment or reporting practices, except as required by GAAP or (ii)
change the fiscal year or method for determining fiscal quarters of any Credit
Party or of any consolidated Subsidiary of any Credit Party.

Section 5.17Agreements Regarding Receivables.  No Borrower may backdate,
postdate or redate any of its invoices.  No Borrower may make any sales on
extended dating or credit terms beyond that customary in such Borrower’s
industry or in the Ordinary Course of Business.  In addition to the Borrowing
Base Certificate to be delivered in accordance with this Agreement, Borrower
Representative shall notify Agent promptly upon any Borrower’s learning thereof,
in the event any Eligible Account becomes ineligible for any reason, other than
the aging of such Account, and of the reasons for such ineligibility.  Borrower
Representative shall also notify Agent promptly of all material disputes and
claims with respect to the Accounts of any Borrower, and such Borrower will
settle or adjust such material disputes and claims at no expense to Agent;
provided, however, no Borrower may, without Agent’s consent, grant (a) any
discount, credit or allowance in respect of its Accounts (i) which is outside
the ordinary course of business or (ii) which discount, credit or allowance
exceeds an amount equal to $500,000 in the aggregate with respect to any
individual Account of (b) any materially adverse extension, compromise or
settlement to any customer or account debtor with respect to any then Eligible
Account.  Nothing permitted by this Section 5.16, however, may be construed to
alter in any the criteria for Eligible Accounts or Eligible Inventory provided
in Section 1.1.

Article 6 - FINANCIAL COVENANTS

Section 6.1Minimum Net Revenue.  Borrower shall not permit its consolidated Net
Revenue for any Defined Period, as tested monthly at the end of each month, to
be less than (a) for each Defined Period ending on or before December 31, 2019,
the minimum amount set forth on Schedule 6.1 for such Defined Period and (b) for
the Defined Period ending on January 31, 2020 and each Defined Period ending
thereafter, an amount equal to the greater of (i) seventy-two percent (72%) of
the projected Net Revenue for such Defined Period, calculated based on the
projections provided to the Agent pursuant to Section 4.1(g) and (ii) one
hundred and fifteen percent (115%) of the minimum Net Revenue threshold
applicable pursuant to this Section 6.1 for the corresponding Defined Period in
the immediately preceding calendar year.  A breach of a financial covenant
contained in this Section 6.1 shall be deemed to have occurred as of any date of
determination by Agent or as of the last day of any specified Defined Period,
regardless of when the financial statements reflecting such breach are delivered
to Agent.  .  

Section 6.2Minimum Cash.  Borrowers shall maintain, at all times, unrestricted
cash and cash equivalents in an aggregate amount not less than $10,000,000 at
Silicon Valley Bank, which cash and cash equivalents shall (x) be subject to a
first priority perfected lien in favor of Agent for the benefit of Lenders, (y)
be held in a Deposit Account that is subject to a Deposit Account Control
Agreement and (z) not include any drawn or committed but unpaid drafts, ACH or
EFT transactions.

Section 6.3Evidence of Compliance.  Borrowers shall furnish to Agent, as
required by Section 4.1, a Compliance Certificate as evidence of (x) the monthly
cash and cash equivalents of Borrowers and Borrowers and their Consolidated
Subsidiaries, (y) as applicable, of Borrowers’ compliance with the covenants in
this Article, and (z) that no Event of Default specified in this Article has
occurred.  The Compliance Certificate shall include, without limitation, (a) a
statement and report, in form and substance reasonably satisfactory to Agent,

70

--------------------------------------------------------------------------------

detailing Borrowers’ calculations, and (b) if requested by Agent, back-up
documentation (including, without limitation, bank statements, invoices,
receipts and other evidence of costs incurred during such quarter as Agent shall
reasonably require) evidencing the propriety of the calculations.

Article 7 - CONDITIONS

Section 7.1Conditions to Closing.  The obligation of each Lender to enter into
this Agreement on the Closing Date shall be subject to the receipt by Agent of
each agreement, document and instrument set forth on the closing checklist
attached hereto as Exhibit E, each in form and substance satisfactory to Agent,
and such other closing deliverables reasonably requested by Agent and Lenders,
and to the satisfaction of the following conditions precedent, each to the
satisfaction of Agent and Lenders and their respective counsel in their sole
discretion:

(a)the receipt by Agent of executed counterparts of this Agreement, the other
Financing Documents and the Affiliated Financing Documents;

(b)the Closing Date Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowing hereunder, shall be consummated, in
all material respects in accordance with the terms of the Transaction Documents,
without giving effect to any amendments, consents, waivers or other
modifications thereto that are  (i) materially adverse to the interests of Agent
or Lenders, or (ii) materially adverse to the interests of Sientra, in each
instance, without the prior written consent of Agent  (it being understood that
any amendment to the definition of “Material Adverse Effect” (as defined in the
Purchase Agreement) is materially adverse to the interests of Agent and
Lenders);

(c)the payment of all fees, expenses and other amounts due and payable under
each Financing Document;

(d)the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(e)the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects on and as of the date of such borrowing, except to the extent
that any such representation or warranty relates to a specific date in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date; provided, however, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

(f)since December 31, 2016, the absence of any material adverse change in any
aspect of the business, operations, properties, or condition (financial or
otherwise) of any Credit Party or any event or condition which could reasonably
be expected to result in such a material adverse change; and

(g)since December 31, 2016, there has not occurred any event, change, action,
failure to act or transaction that, individually or in the aggregate, has had or
would be reasonably expected to have, a “Material Adverse Effect” (as such term
is defined in the Purchase Agreement).

71

--------------------------------------------------------------------------------

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

Section 7.2Conditions to Each Loan.  The obligation of the Lenders to make a
Loan or an advance in respect of any Loan, is subject to the satisfaction of the
following additional conditions:

(a)Agent has completed Collateral field examination (and, if required by Agent,
an Inventory appraisal) the result of which are reasonably satisfactory to Agent
and Lenders prior to the date that is sixty (60) days following the Closing
Date;

(b)(i) in the case of the initial borrowing of Revolving Loans, receipt by Agent
of a Notice of Borrowing (or telephonic notice if permitted by this Agreement)
and the initial Borrowing Base Certificate and (ii) in the case of each
subsequent borrowing of a Revolving Loan, receipt by Agent of a Notice of
Borrowing (or telephonic notice if permitted by this Agreement) and updated
Borrowing Base Certificate;

(c)the fact that, immediately after such borrowing and after application of the
proceeds thereof or after such issuance, the Revolving Loan Outstandings will
not exceed the Revolving Loan Limit;

(d)the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(e)the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects on and as of the date of such borrowing, except to the extent
that any such representation or warranty relates to a specific date in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date; provided, however, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

(f) the fact that no material adverse change in the condition (financial or
otherwise), properties, business, or operations of Borrowers or any other Credit
Party shall have occurred and be continuing with respect to Borrowers or any
Credit Party since the date of this Agreement; and

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct in all material respects as of
such date (except to the extent that such representations and warranties
expressly relate solely to an earlier date).

72

--------------------------------------------------------------------------------

Section 7.3Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ expense, the searches described in clauses (a), (b), and (c)
below against Borrowers and any other Credit Party, the results of which are to
be consistent with Borrowers’ representations and warranties under this
Agreement and the satisfactory results of which shall be a condition precedent
to all advances of Loan proceeds:  (a) UCC searches with the Secretary of State
of the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

Section 7.4Post-Closing Requirements.  Borrowers shall complete each of the
following post-closing obligations and/or provide to Agent each of the
documents, instruments, agreements and information listed herein on or before
the date set forth for each such item, each of which shall be completed or
provided in form and substance satisfactory to Agent

(a)No later than ninety (90) days after the Closing Date (or such later date as
Agent may agree in writing), Borrowers shall ensure that the all Deposit
Accounts and Securities Accounts of Borrowers maintained at Wells Fargo or any
affiliate thereof are closed and that all funds previously on deposit therein
have been transferred to a Deposit Account or Securities Account at Silicon
Valley Bank that is subject to a Deposit Account Control Agreement or Securities
Account Control Agreement, as applicable.

(b)No later than five (5) Business Days after the Closing Date (or such later
date as Agent may agree in writing), Borrower shall deliver to Agent originals
of the certificates representing the equity interests pledged to Agent pursuant
to the Security Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

(c)No later than thirty (30) days after the Closing Date (or such later date as
Agent may agree in writing), Agent shall have received Deposit Account Control
Agreements for Deposit Accounts acquired from Miramar upon consummation of the
Closing Date Acquisition.

(d)No later than ten (10) Business Days after the Closing Date (or such later
date as Agent may agree in writing), Agent shall have received Securities
Account Control Agreements for each Securities Account maintained by a Borrower,
including those set forth on Schedule 5.14 on the Closing Date.  

(e)No later than thirty (30) days following the Closing Date (or such later date
as Agent may agree in writing), Borrowers shall deliver to Agent a landlord’s
agreement or mortgagee agreement (as applicable), which agreement shall be
reasonably satisfactory in form and substance to Agent, from the lessor of the
leased property or mortgagee of owned property with respect to each of the
premises located at (a) 420 S. Fairview, Goleta, CA 92117, (b) 26 Castilian,
Goleta, CA 92117, and (c) 2790 Walsh Avenue, Santa Clara, CA 95051.

(f)No later than thirty (30) days following the Closing Date (or such later date
as Agent may agree in writing), Borrower shall deliver to Agent insurance
endorsements to Credit Parties’ property insurance policies naming Agent as
lender loss payee as required by and in accordance with the terms and conditions
of Section 4.4.

73

--------------------------------------------------------------------------------

Article 8 – RESERVED

Article 9 - SECURITY AGREEMENT

Section 9.1Generally.  As security for the payment and performance of the
Obligations, and for the payment and performance of all obligations under the
Affiliated Financing Documents (if any) and without limiting any other grant of
a Lien and security interest in any Security Document, Borrowers hereby assign
and grant to Agent, for the benefit of itself and Lenders, and, subject only to
the Affiliated Intercreditor Agreement, a continuing first priority Lien on and
security interest in, upon, and to the Collateral.

Section 9.2Representations and Warranties and Covenants Relating to Collateral.

(a)The security interest granted pursuant to this Agreement constitutes a valid
and, to the extent such security interest is required to be perfected (except
with respect to Excluded Perfection Assets) by this Agreement and any other
Financing Document, continuing perfected security interest in favor of Agent in
all Collateral subject, for the following Collateral, to the occurrence of the
following:  (i) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the UCC, the completion of
the filings and other actions specified on Schedule 9.2(b) (which, in the case
of all filings and other documents referred to on such schedule, have been
delivered to Agent in completed and duly authorized form), (ii) with respect to
any Deposit Account, the execution of Deposit Account Control Agreements, (iii)
in the case of letter-of-credit rights that are not supporting obligations of
Collateral, the execution of a contractual obligation granting control to Agent
over such letter-of-credit rights, (iv) in the case of electronic chattel paper,
the completion of all steps necessary to grant control to Agent over such
electronic chattel paper, (v) in the case of all certificated stock, debt
instruments and investment property, the delivery thereof to Agent of such
certificated stock, debt instruments and investment property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (vi) in the case of all investment property not in
certificated form, the execution of control agreements with respect to such
investment property and (vii) in the case of all other instruments and tangible
chattel paper that are not certificated stock, debt instructions or investment
property, the delivery thereof to Agent of such instruments and tangible chattel
paper.  Such security interest shall be prior to all other Liens on the
Collateral except for Permitted Liens.  Except to the extent not required
pursuant to the terms of this Agreement, all actions by each Credit Party
necessary or desirable to protect and perfect the Lien granted hereunder on the
Collateral have been duly taken.

(b)Schedule 9.2(b) sets forth (i) each chief executive office and principal
place of business of each Borrower and each of their respective Subsidiaries,
and (ii) all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of Borrowers regarding any
Collateral or any of Borrower’s assets, liabilities, business operations or
financial condition are kept, which such Schedule 9.2(b) indicates in each case
which Borrower(s) have Collateral and/or books located at such address, and, in
the case of any such address not owned by one or more of the Borrowers(s),
indicates the nature of such location (e.g., leased business location operated
by Borrower(s), third party warehouse, consignment location, processor location,
etc.) and the name and address of the third party owning and/or operating such
location.

(c)Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Borrower as a licensee under any
license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Borrower to
Agent of the security

74

--------------------------------------------------------------------------------

interests and Liens in the Collateral provided for under this Agreement and the
other Security Documents (if any), or (ii) the exercise by Agent of its rights
and remedies with respect to the Collateral provided for under this Agreement
and the other Security Documents or under any applicable Law, including the UCC
and neither any such grant of Liens in favor of Agent or exercise of rights by
Agent shall violate or cause a default under any agreement between any Borrower
and any other Person relating to any such collateral, including any license to
which a Borrower is a party, whether as licensor or licensee, with respect to
any Intellectual Property, whether owned by such Borrower or any other Person.

(d)As of the Closing Date, except as set forth on Schedule 9.2(d), no Borrower
has any ownership interest in any Chattel Paper (as defined in Article 9 of the
UCC), letter of credit rights, commercial tort claims, Instruments, documents or
investment property (other than Excluded Perfection Assets and equity interests
in any Subsidiaries of such Borrower disclosed on Schedule 3.4), and Borrowers
shall give notice to Agent promptly (but in any event not later than the
delivery by Borrowers of the next Compliance Certificate required pursuant to
Section 4.1 above) upon the acquisition by any Borrower of any such Chattel
Paper, letter of credit rights, commercial tort claims, Instruments, documents,
investment property.  No Person other than Agent or (if applicable) any Lender
has “control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Borrower has
any interest (except for such control arising by operation of law in favor of
any bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrowers is
maintained).

(e)Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless Borrowers have
given at least ten (10) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule impacted by such change) and have executed any
and all documents, instruments and agreements and taken any other actions which
Agent may request after receiving such written notice in order to protect and
preserve the Liens, rights and remedies of Agent with respect to the
Collateral:  (i) change the legal name or organizational identification number
of any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its books and
records or move any Collateral to or place any Collateral on any location that
is not then listed on the Schedules and/or establish any business location at
any location that is not then listed on the Schedules.

(f)Borrowers shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any Account Debtor, or allow any credit or
discount thereon (other than adjustments, settlements, compromises, credits and
discounts in the Ordinary Course of Business, made while no Default exists and
in amounts which are not material with respect to the Account and which, after
giving effect thereto, do not cause the Borrowing Base to be less than the
Revolving Loan Outstandings) without the prior written consent of
Agent.  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to:  (i) exercise the rights of Borrowers with respect to
the obligation of any Account Debtor to make payment or otherwise render
performance to Borrowers and with respect to any property that secures the
obligations of any Account Debtor or any other Person obligated on the
Collateral, and (ii) adjust, settle or compromise the amount or payment of such
Accounts.

75

--------------------------------------------------------------------------------

(g)Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i)Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents (other than any Excluded Perfection Assets) owned by
any Borrower and constituting part of the Collateral duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent.  Borrowers shall provide Agent with
“control” (as defined in Article 9 of the UCC) of all electronic Chattel Paper
(other than any Excluded Perfection Assets) owned by any Borrower and
constituting part of the Collateral by having Agent identified as the assignee
on the records pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of control set forth in the
UCC.  Borrowers also shall deliver to Agent all security agreements securing any
such Chattel Paper and securing any such Instruments.  Borrowers will mark
conspicuously all such Chattel Paper and all such Instruments and documents with
a legend, in form and substance satisfactory to Agent, indicating that such
Chattel Paper and such instruments and documents are subject to the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Security Documents.  Borrowers shall comply with all the provisions of
Section 5.14 with respect to the Deposit Accounts and Securities Accounts of
Borrowers.

(ii)Except with respect to any Excluded Perfection Assets, Borrowers shall
deliver to Agent all letters of credit on which any Borrower is the beneficiary
and which give rise to letter of credit rights owned by such Borrower which
constitute part of the Collateral in each case duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent.  Except with respect to any Excluded Perfection Assets,
Borrowers shall take any and all actions as may be necessary or desirable, or
that Agent may request, from time to time, to cause Agent to obtain exclusive
“control” (as defined in Article 9 of the UCC) of any such letter of credit
rights in a manner acceptable to Agent.

(iii)Borrowers shall promptly advise Agent upon any Borrower becoming aware that
it has any interests in any commercial tort claim (other than Excluded
Perfection Assets) that constitutes part of the Collateral, which such notice
shall include descriptions of the events and circumstances giving rise to such
commercial tort claim and the dates such events and circumstances occurred, the
potential defendants with respect such commercial tort claim and any court
proceedings that have been instituted with respect to such commercial tort
claims, and Borrowers shall, with respect to any such commercial tort claim,
execute and deliver to Agent such documents as Agent shall request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.

(iv)Except for Accounts and Inventory with an aggregate value of $250,000 or
less, no Accounts or Inventory or other Collateral and no books and records
and/or software and equipment of the Borrowers regarding any of the Collateral
or any of the Borrower’s assets, liabilities, business operations or financial
condition shall at any time be located at any leased location or in the
possession or control of any warehouse, consignee, bailee or any of Borrowers’
agents or processors, without prior written notice to Agent and the receipt by
Agent, of warehouse receipts, consignment agreements, landlord waivers, or
bailee waivers (as applicable) satisfactory to Agent prior to the commencement
of such lease or of such possession or control (as applicable).  Borrower has
notified Agent that Collateral and books and records are currently located at
the locations set forth on Schedule 9.2(b).  Borrowers shall, upon the request
of Agent, notify any such landlord, warehouse, consignee, bailee, agent or
processor of the security interests and Liens in favor of Agent created pursuant
to this Agreement and the Security Documents, instruct such Person to hold all
such Collateral for Agent’s account subject to

76

--------------------------------------------------------------------------------

Agent’s instructions and shall use commercially reasonable efforts to obtain an
acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

(v)Borrowers shall cause all equipment and other tangible personal property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end.  Upon request of Agent, Borrowers shall promptly deliver to Agent any and
all certificates of title, applications for title or similar evidence of
ownership of all such tangible personal property (other than Excluded Perfection
Assets) and shall cause Agent to be named as lienholder on any such certificate
of title or other evidence of ownership.  Borrowers shall not permit any such
tangible personal property to become fixtures to real estate unless such real
estate is subject to a Lien in favor of Agent.

(vi)Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Agent from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Agent to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to the
Collateral.  Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.  

(vii)As of the Closing Date, no Borrower holds, and after the Closing Date
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrowers shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law.

(viii)Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

(h)Any obligation of any Credit Party in this Agreement that requires (or any
representation or warranty hereunder to the extent that it would have the effect
of requiring) delivery of Collateral (including any endorsements related
thereto) to, or the possession of Collateral with, Agent shall be deemed to have
complied with and satisfied (or, in the case of any representation or warranty
hereunder, shall be deemed to be true) if such delivery of Collateral is made
to, or such possession of Collateral is with, the Affiliated Financing Agent.

77

--------------------------------------------------------------------------------

Article 10 - EVENTS OF DEFAULT

Section 10.1Events of Default.  For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:

(a)(i) any Credit Party shall fail to pay (x) any scheduled principal, interest,
or any premium or fee under any Financing Document or pay any other amount
payable under any Financing Document when due, or (y) any other amount payable
under any Financing Document within three (3) Business Days after notice from
Agent that such amount has not been paid when due, (ii) there shall occur any
default in the performance of or compliance with any of the following
sections of this Agreement: Section 2.11, Section 4.1, Section 4.2(b),
Section 4.4(c), Section 4.6, 4.9, 4.11, 4.15, 4.16, 4.17, or 7.4, Article 5, or
Article 6;

(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within fifteen
thirty (30) days after the earlier of (i) receipt by Borrower Representative of
notice from Agent or Required Lenders of such default, or (ii) actual knowledge
of any Borrower or any other Credit Party of such default;

(c)any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any material respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

(d)(i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt  (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
to cause, Debt or other liabilities having a principal amount, individually or
in the aggregate, in excess of $1,000,000 to become or be declared due prior to
its stated maturity, or (ii) the occurrence of any breach or default under any
terms or provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations or
the occurrence of any event requiring the prepayment of any Subordinated Debt;

(e)any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary of a Borrower seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial

78

--------------------------------------------------------------------------------

part of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of forty-five (45) days; or an order for
relief shall be entered against any Credit Party or any Subsidiary of a Borrower
under applicable federal bankruptcy, insolvency or other similar law in respect
of (i) bankruptcy, liquidation, winding-up, dissolution or suspension of general
operations, (ii) composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations, or (iii) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of such Credit Party or
Subsidiary;

(g)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $1,000,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that could reasonably be expected to give rise to a Lien
under Section 4068 of ERISA, or (iii) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Plans as a result of such
withdrawal (including any outstanding withdrawal liability that any Credit Party
or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $1,000,000;

(h)one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $1,000,000 shall be rendered against any or
all Credit Parties and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgments or orders, or (ii) there shall
be any period of thirty (30) consecutive days during which a stay of enforcement
of any such judgments or orders, by reason of a pending appeal, bond or
otherwise, shall not be in effect;

(i)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert;

(j)the institution by any Governmental Authority of criminal proceedings against
any Credit Party;

(k)an event of default occurs under any Guarantee of any portion of the
Obligations;

(l)any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m)if any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;

(n)the occurrence of any fact, event or circumstance that could reasonably be
expected to result in a Material Adverse Effect;

79

--------------------------------------------------------------------------------

(o)the voluntary withdrawal or institution of any action or proceeding by the
FDA or similar Governmental Authority to order the withdrawal of any Product or
Product category, in each case that is material to Borrower’s business, from the
market or to enjoin Borrower, its Subsidiaries or any representative of Borrower
or its Subsidiaries from manufacturing, marketing, selling or distributing any
such Product or Product category, (ii) the institution of any action or
proceeding by any DEA, FDA, CMS or any other Governmental Authority to revoke,
suspend, reject, withdraw, limit, or restrict any Regulatory Required Permit
held by Borrower, its Subsidiaries or any representative of Borrower or its
Subsidiaries, which, in each case, has or could reasonably be expected to result
in a Material Adverse Effect,  (iii) the commencement of any enforcement action
against Borrower, its Subsidiaries or any representative of Borrower or its
Subsidiaries (with respect to the business of Borrower or its Subsidiaries) by
DEA, FDA, CMS or any other Governmental Authority which has or could reasonably
be expected to result in a Material Adverse Effect, or (iv) the occurrence of
adverse test results in connection with a Product which has or could reasonably
be expected to result in a Material Adverse Effect;

(p)any Credit Party materially defaults under or materially breaches any
Specified Material Contract (after any applicable grace period contained
therein), or a Specified Material Contract shall be terminated by a third party
or parties party thereto prior to the expiration thereof;

(q)there shall occur any default or event of default under the Affiliated
Financing Documents after any applicable grace or cure period and to the extent
not cured; or

(r)any of the Operative Documents shall for any reason fail to constitute the
valid and binding agreement of any party thereto, or any Credit Party shall so
assert, in each case, unless such Operative Document terminates pursuant to the
terms and conditions thereof without any breach or default thereunder by any
Credit Party thereto.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2Acceleration and Suspension or Termination of Revolving Loan
Commitment.  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Revolving Loan Commitment and
the obligations of Agent and the Lenders with respect thereto, in whole or in
part (and, if in part, each Lender’s Revolving Loan Commitment shall be reduced
in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

80

--------------------------------------------------------------------------------

Section 10.3UCC Remedies.

(a)Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:

(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;

(ii)the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

(iii)the right to require Borrowers at Borrowers’ expense to assemble all or any
part of the Collateral and make it available to Agent at any place designated by
Lender;

(iv)the right to notify postal authorities to change the address for delivery of
Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or

(v)the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

(b)Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers.  At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable

81

--------------------------------------------------------------------------------

law) purchase all or any part of the Collateral, free from any right of
redemption by Borrowers, which right is hereby waived and released.  Each
Borrower covenants and agrees not to interfere with or impose any obstacle to
Agent’s exercise of its rights and remedies with respect to the
Collateral.  Agent shall have no obligation to clean-up or otherwise prepare the
Collateral for sale.  Agent may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.  Agent may sell the Collateral without giving any
warranties as to the Collateral.  Agent may specifically disclaim any warranties
of title or the like.  This procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.  If Agent sells any
of the Collateral upon credit, Borrowers will be credited only with payments
actually made by the purchaser, received by Agent and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Agent may resell the Collateral and Borrowers shall be credited with
the proceeds of the sale. Borrowers shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Obligations.

(c)Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d)Agent and each Lender is hereby granted a non-exclusive, royalty-free license
or other right to use upon the occurrence and during the continuance of an Event
of Default, without charge, Borrowers’ labels, mask works, rights of use of any
name, any other Intellectual Property and advertising matter, and any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Article, Borrowers’ rights under all licenses
(whether as licensor or licensee) and all franchise agreements inure to Agent’s
and each Lender’s benefit.

Section 10.4Reserved.

Section 10.5Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
five percent (5.0%) per annum in excess of the rates otherwise payable under
this Agreement; provided, however, that in the case of any Event of Default
specified in Section 10.1(e) or 10.1(f) above, such default rates shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.  

Section 10.6Setoff Rights.  During the continuance of any Event of Default, each
Lender is hereby authorized by each Borrower at any time or from time to time,
with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower

82

--------------------------------------------------------------------------------

or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations (other
than contingent indemnification obligations for which no claim has been made);
except that no Lender shall exercise any such right without the prior written
consent of Agent.  Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations.  Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

Section 10.7Application of Proceeds.  

(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following
order:  first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

Section 10.8Waivers.

(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other

83

--------------------------------------------------------------------------------

notes, commercial paper, accounts, contracts, documents, Instruments, Chattel
Paper and Guarantees at any time held by Lenders on which any Borrower may in
any way be liable, and hereby ratifies and confirms whatever Lenders may do in
this regard; (ii) all rights to notice and a hearing prior to Agent’s or any
Lender’s taking possession or control of, or to Agent’s or any Lender’s replevy,
attachment or levy upon, any Collateral or any bond or security which might be
required by any court prior to allowing Agent or any Lender to exercise any of
its remedies; and (iii) the benefit of all valuation, appraisal and exemption
Laws.  Each Borrower acknowledges that it has been advised by counsel of its
choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

(b)Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender,
except to the extent expressly set forth in a written amendment or written
waiver to this Agreement executed by Agent and Lenders in accordance with the
terms of this Agreement; (ii) consents to any indulgences and all extensions of
time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to any other Borrower and
without affecting its liability hereunder; (iii) agrees that its liability shall
be unconditional and without regard to the liability of any other Borrower,
Agent or any Lender for any tax on the indebtedness; and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.

(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have been indefeasibly paid in full in respect
of all Obligations in satisfaction of Borrowers’ obligations under the Financing
Documents.

84

--------------------------------------------------------------------------------

(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances:  (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may
elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

(f)To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

Section 10.9Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach or written threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or written
threatened breach, including, without limitation, maintaining any cash
management and collection procedure described herein.  However, no specification
in this Agreement of a specific legal or equitable remedy shall be construed as
a waiver or prohibition against any other legal or equitable remedies in the
event of a breach or written threatened breach of any provision of this
Agreement.  Each Credit Party waives, to the fullest extent permitted by law,
the requirement of the posting of any bond in connection with such injunctive
relief.  By joining in the Financing Documents as a Credit Party, each Credit
Party specifically joins in this Section as if this Section were a part of each
Financing Document executed by such Credit Party.

Section 10.10Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

85

--------------------------------------------------------------------------------

Article 11 - AGENT

Section 11.1Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party.  Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.  

Section 11.2Agent and Affiliates.  Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4Consultation with Experts.  Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5Liability of Agent.  Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document;

86

--------------------------------------------------------------------------------

(d) the validity, effectiveness, sufficiency or genuineness of any Financing
Document, any Lien purported to be created or perfected thereby or any other
instrument or writing furnished in connection therewith; (e) the existence or
non-existence of any Default or Event of Default; or (f) the financial condition
of any Credit Party.  Agent shall not incur any liability by acting in reliance
upon any notice, consent, certificate, statement, or other writing (which may be
a bank wire, facsimile or electronic transmission or similar writing) believed
by it to be genuine or to be signed by the proper party or parties.  Agent shall
not be liable for any apportionment or distribution of payments made by it in
good faith and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover from other Lenders any payment
in excess of the amount to which they are determined to be entitled (and such
other Lenders hereby agree to return to such Lender any such erroneous payments
received by them).

Section 11.6Indemnification.  Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder.  If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

Section 11.7Right to Request and Act on Instructions.  Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

Section 11.8Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

87

--------------------------------------------------------------------------------

Section 11.9Collateral Matters.  Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Revolving Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of “Permitted Liens”.  Upon request by Agent at any
time, Lenders will confirm Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.

Section 11.10Agency for Perfection.  Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof.  Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.

(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) 50% or more of its Loan, in each case with notice to Borrower
but without the consent of the Lenders or Borrowers.  Following any such
assignment, Agent shall endeavor to give notice to the Lenders and
Borrowers.  Failure to give such notice shall not affect such assignment in any
way or cause the assignment to be ineffective.  An assignment by Agent pursuant
to this subsection (a) shall not be deemed a resignation by Agent for purposes
of subsection (b) below.  Notwithstanding the foregoing, prior to the occurrence
of an Event of Default, Agent may not assign its rights under this provision to
a Competitor.

88

--------------------------------------------------------------------------------

(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.  

(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13Payment and Sharing of Payment.

(a)Revolving Loan Advances, Payments and Settlements; Interest and Fee Payments.

(i)Agent shall have the right, on behalf of Revolving Lenders to disburse funds
to Borrowers for all Revolving Loans requested or deemed requested by Borrowers
pursuant to the terms of this Agreement.  Agent shall be conclusively entitled
to assume, for purposes of the preceding sentence, that each Revolving Lender,
other than any Non-Funding Lenders, will fund its Pro Rata Share of all
Revolving Loans requested by Borrowers.  Each Revolving Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Revolving Lender will
remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses
the same to a Borrower.  If Agent elects to require that each Revolving Lender
make funds available to Agent, prior to a disbursement by Agent to a Borrower,
Agent shall advise each Revolving Lender by telephone, facsimile or e-mail of
the amount of such Revolving Lender’s Pro Rata Share of the Revolving Loan
requested by such Borrower no later than noon (Eastern time) on the date of
funding of such Revolving Loan, and each such Revolving Lender shall pay Agent
on such date such Revolving Lender’s Pro Rata Share of such requested Revolving
Loan, in same day funds, by wire transfer to the Payment Account, or such other
account as may be identified by Agent to Revolving Lenders from time to
time.  If any Lender fails to pay the amount of its Pro Rata Share of any funds
advanced by Agent pursuant to the first sentence of this clause (i) within one
(1) Business Day after Agent’s demand, Agent shall promptly notify Borrower
Representative, and Borrowers shall immediately repay such amount to Agent.  Any
repayment required by Borrowers pursuant

89

--------------------------------------------------------------------------------

to this Section 11.13 shall be accompanied by accrued interest thereon from and
including the date such amount is made available to a Borrower to but excluding
the date of payment at the rate of interest then applicable to Revolving
Loans.  Nothing in this Section 11.13 or elsewhere in this Agreement or the
other Financing Documents shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Agent or any Borrower may
have against any Lender as a result of any default by such Lender hereunder.

(ii)On a Business Day of each week as selected from time to time by Agent, or
more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date.  In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment.  Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever.  In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

(iii)On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.

(iv)On the Closing Date, Agent, on behalf of Lenders, may elect to advance to
Borrowers the full amount of the initial Loans to be made on the Closing Date
prior to receiving funds from Lenders, in reliance upon each Lender’s commitment
to make its Pro Rata Share of such Loans to Borrowers in a timely manner on such
date.  If Agent elects to advance the initial Loans to Borrower in such manner,
Agent shall be entitled to receive all interest that accrues on the Closing Date
on each Lender’s Pro Rata Share of such Loans unless Agent receives such
Lender’s Pro Rata Share of such Loans before 3:00 p.m. (Eastern time) on the
Closing Date.

(v)It is understood that for purposes of advances to Borrowers made pursuant to
this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.  

90

--------------------------------------------------------------------------------

(vi)The provisions of this Section 11.13(a) shall be deemed to be binding upon
Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.

(b)Reserved.

(c)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d)Defaulted Lenders.  The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(e)Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation).  If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

91

--------------------------------------------------------------------------------

Section 11.14Right to Perform, Preserve and Protect.  If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers’ expense.  Agent is further authorized by Borrowers and the Lenders
to make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations.  Each Borrower hereby agrees to reimburse Agent on demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14.  Each Lender hereby agrees to indemnify Agent upon demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14, in accordance with the provisions of Section 11.6.

Section 11.15Additional Titled Agents.  Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.

Section 11.16Amendments and Waivers.

(a)No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

(b)In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

(ii)if the rights or duties of Agent are affected thereby, by Agent;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any

92

--------------------------------------------------------------------------------

commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the Collateral, authorize any Borrower to sell or otherwise dispose of all or
substantially all of the Collateral, release any Guarantor of all or any portion
of the Obligations or its Guarantee obligations with respect thereto, or consent
to a transfer of any of the Intellectual Property, except, in each case with
respect to this clause (D), as otherwise may be provided in this Agreement or
the other Financing Documents (including in connection with any disposition
permitted hereunder); (E) amend, waive or otherwise modify this Section 11.16(b)
or the definitions of the terms used in this Section 11.16(b) insofar as the
definitions affect the substance of this Section 11.16(b);  (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; or (G) amend any of the provisions of Section 10.7
or amend any of the definitions Pro Rata Share, Revolving Loan Commitment,
Revolving Loan Commitment Amount, Revolving Loan Commitment Percentage, or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder.  It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.

Section 11.17Assignments and Participations.

(a)Assignments.

(i)Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder.  Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the outstanding Loan; provided, however,
that, in connection with simultaneous assignments to two or more related
Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above.  Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

(ii)From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s Loan (and, as applicable, Notes in
the principal amount of that portion of the principal amount of the Loan
retained by the assigning Lender).  Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to Borrower Representative any prior
Note held by it.

93

--------------------------------------------------------------------------------

(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
effort, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent. Each Lender that sells a
participation shall, acting solely for this  purpose as an agent of Borrower
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Obligations (each, a “Participant Register”). The entries in the
Participant Registers shall be conclusive, absent manifest error. Each
Participant Register shall be available for inspection by Borrower and Agent at
any reasonable time upon reasonable prior notice to the applicable Lender;
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a participant register.

(iv)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”).  At any time when Agent elects, in its sole discretion,
to implement such Settlement Service, each such assignment shall be effected by
the assigning Lender and proposed assignee pursuant to the procedures then in
effect under the Settlement Service, which procedures shall be consistent with
the other provisions of this Section 11.17(a).  Each assigning Lender and
proposed Eligible Assignee shall comply with the requirements of the Settlement
Service in connection with effecting any assignment of Loan pursuant to the
Settlement Service.  With the prior written approval of Agent, Agent’s approval
of such Eligible Assignee shall be deemed to have been automatically granted
with respect to any transfer effected through the Settlement
Service.  Assignments and assumptions of the Loan shall be effected by the
provisions otherwise set forth herein until Agent notifies Lenders of the
Settlement Service as set forth herein.

(b)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”).  In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall

94

--------------------------------------------------------------------------------

continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations hereunder, and (iii) all amounts payable by each
Borrower shall be determined as if such Lender had not sold such participation
and shall be paid directly to such Lender.  Each Borrower agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided, however, that
such right of set-off shall be subject to the obligation of each Participant to
share with Lenders, and Lenders agree to share with each Participant, as
provided in Section 11.5.

(c)Replacement of Lenders.  Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8, which demand shall not have been revoked, (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a) through (g),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) through (h), as applicable, of
this Agreement through the date of such sale and assignment, and (B) Borrowers
shall pay to Agent the $3,500 processing fee in respect of such assignment.  In
the event that a replaced Lender does not execute an Assignment Agreement
pursuant to Section 11.17(a) within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.17(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 11.17(a), Borrowers, shall be effective for
purposes of this Section 11.17(c) and Section 11.17(a).  Upon any such
assignment and payment, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof, other than with respect to such rights and
obligations that survive termination as set forth in Section 12.1.

(d)Credit Party Assignments.  No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

Section 11.18Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.  So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall cease making Revolving Loans due to the
non-satisfaction of one or more conditions to funding Loans set forth in
Section 7.2 or Section 2.1, and specifying any such non-satisfied

95

--------------------------------------------------------------------------------

conditions.  Any Lender delivering any such notice shall become a non-funding
Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the
Business Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender.  Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Revolving Loan
Outstanding in excess of Zero Dollars ($0); provided, however, that during any
period of time that any Non-Funding Lender exists, and notwithstanding any
provision to the contrary set forth herein, the following provisions shall
apply:

(a)For purposes of determining the Pro Rata Share of each Revolving Lender under
clause (b) of the definition of such term, each Non-Funding Lender shall be
deemed to have a Revolving Loan Commitment Amount as in effect immediately
before such Lender became a Non-Funding Lender.

(b)Except as provided in clause (a) above, the Revolving Loan Commitment Amount
of each Non-Funding Lender shall be deemed to be Zero Dollars ($0).

(c)The Revolving Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Revolving Loan
Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such
date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.

(d)Agent shall have no right to make or disburse Revolving Loans for the account
of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest, fees,
expenses and other charges of any Credit Party.

(e)To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.

Article 12 - MISCELLANEOUS

Section 12.1Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents.  The provisions of Section 2.10 and Articles 11 and 12
shall survive the payment of the Obligations (both with respect to any Lender
and all Lenders collectively) and any termination of this Agreement and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.

Section 12.2No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein

96

--------------------------------------------------------------------------------

provided shall be cumulative and not exclusive of any rights or remedies
provided by law.  Any reference in any Financing Document to the “continuing”
nature of any Event of Default shall not be construed as establishing or
otherwise indicating that any Borrower or any other Credit Party has the
independent right to cure any such Event of Default, but is rather presented
merely for convenience should such Event of Default be waived in accordance with
the terms of the applicable Financing Documents.

Section 12.3Notices.

(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified Agent that it is incapable of receiving
notices by electronic communication.  Agent or Borrower Representative may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

(c)Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 12.4Severability.  In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

97

--------------------------------------------------------------------------------

Section 12.5Headings.  Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 12.6Confidentiality.  

(a)Each Credit Party agrees (i) not to transmit or disclose provisions of any
Financing Document to any Person (other than to Borrowers’ advisors and officers
on a need-to-know basis or as otherwise may be required by Law) without Agent’s
prior written consent, (ii) to inform all Persons of the confidential nature of
the Financing Documents and to direct them not to disclose the same to any other
Person and to require each of them to be bound by these provisions.

(b)Agent and each Lender shall hold all non-public information regarding the
Credit Parties and their respective businesses identified as such by Borrowers
and obtained by Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (i) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, (ii) to prospective transferees or purchasers of
any interest in the Loans, Agent or a Lender, provided, however, that any such
Persons are bound by obligations of confidentiality, (iii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person, and (v) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
means (A) the pledge of the Loans as collateral security for loans to a Lender,
or (B) a public or private offering by a Lender or any of its Affiliates or
their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the
Loans.  Confidential information shall include only such information identified
as such at the time provided to Agent and shall not include information that
either:  (y) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (z) is disclosed
to such Person by a Person other than a Credit Party, provided, however, Agent
does not have actual knowledge that such Person is prohibited from disclosing
such information.  The obligations of Agent and Lenders under this Section 12.6
shall supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Lender prior to the date hereof.

Section 12.7Waiver of Consequential and Other Damages.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

98

--------------------------------------------------------------------------------

Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION.  

(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  

(b)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND IRREVOCABLY
AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(c)Each Borrower, Agent and each Lender agree that each Loan (including those
made on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Financing Document shall be deemed to
have been performed in, the State of Maryland.    

Section 12.9WAIVER OF JURY TRIAL.  

(a)EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS.  EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS
THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

(b)In the event any such action or proceeding is brought or filed in any United
States federal court sitting in the State of California or in any state court of
the State of California, and the waiver of jury trial set forth in
Section 12.9(a) hereof is determined or held to be ineffective or unenforceable,
the parties agree that all actions or proceedings shall be resolved by reference
to a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California.  Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding.   In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other

99

--------------------------------------------------------------------------------

relief and have such prejudgment order, writ or other relief enforced to the
fullest extent permitted by Law notwithstanding that all actions or proceedings
are otherwise subject to resolution by judicial reference

Section 12.10Publication; Advertisement.

(a)Publication.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as required by Law,
subpoena or judicial or similar order, in which case the applicable Credit Party
shall give Agent prior written notice of such publication or other disclosure,
or (ii) with MCF’s prior written consent.

(b)Advertisement.  Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date.  With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Section 12.11Counterparts; Integration.  This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto.  This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 12.12No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 12.14Expenses; Indemnity

(a)Borrowers hereby agree to promptly pay (i) all reasonable and documented
costs and expenses of Agent and Lenders (including, without limitation, the
reasonable and documented fees, costs and expenses of counsel to, and
independent appraisers and consultants retained by Agent or such Lenders) in
connection with the examination, review, due diligence investigation,
documentation,

100

--------------------------------------------------------------------------------

negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all reasonable and documented costs and expenses of Agent and Lenders in
connection with the creation, perfection and maintenance of Liens pursuant to
the Financing Documents; (iii) without limitation of the preceding clause (i),
all documented costs and expenses of Agent and Lenders in connection with
(A) protecting, storing, insuring, handling, maintaining or selling any
Collateral, (B) any litigation, dispute, suit or proceeding relating to any
Financing Document, and (C) any workout, collection, bankruptcy, insolvency and
other enforcement proceedings under any and all of the Financing Documents;
(iv) without limitation of the preceding clause (i), all reasonable and
documented costs and expenses of Agent and Lenders in connection with Agent’s or
such Lender’s reservation of funds in anticipation of the funding of the initial
Loans to be made hereunder; and (v) all documented costs and expenses incurred
by Lenders in connection with any litigation, dispute, suit or proceeding
relating to any Financing Document and in connection with any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all Financing Documents, whether or not Agent or Lenders are a party
thereto.  If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed.

(b)Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated
hereby, which may be imposed on, incurred by or asserted against such Indemnitee
as a result of or in connection with the transactions contemplated hereby or by
the other Operative Documents or the Transaction Documents (including (i)(A) as
a direct or indirect result of the presence on or under, or escape, seepage,
leakage, spillage, discharge, emission or release from, any property now or
previously owned, leased or operated by Borrower, any Subsidiary or any other
Person of any Hazardous Materials, (B) arising out of or relating to the offsite
disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.

101

--------------------------------------------------------------------------------

(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

(d)Each Borrower for itself and all endorsers, guarantors and sureties and their
heirs, legal representatives, successors and assigns, hereby further
specifically waives any rights that it may have under Section 1542 of the
California Civil Code (to the extent applicable), which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR,” and further waives any similar rights under applicable Laws.

Section 12.15Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.16Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

Section 12.17USA PATRIOT Act Notification.  Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

102

--------------------------------------------------------------------------------

Section 12.18Cross Default and Cross Collateralization.

(a)Cross-Default.  As stated under Section 10.1 hereof, an Event of Default
under any of the Affiliated Financing Documents shall be an Event of Default
under this Agreement.  In addition, a Default or Event of Default under any of
the Financing Documents shall be a Default under the Affiliated Financing
Documents.

(b)Cross Collateralization.  Borrowers acknowledge and agree that the Collateral
securing this Loan, also secures the Affiliated Obligations.

(c)Consent.  Each Borrower authorizes Agent, without giving notice to any
Borrower or obtaining the consent of any Borrower and without affecting the
liability of any Borrower for the Affiliated Obligations directly incurred by
the Borrowers, from time to time to:

(i)compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Affiliated Obligations; grant other indulgences to any
Borrowers in respect thereof; or modify in any manner any documents relating to
the Affiliated Obligations;

(ii)declare all Affiliated Obligations due and payable upon the occurrence and
during the continuance of an Event of Default;

(iii)take and hold security for the performance of the Affiliated Obligations of
any Borrowers and exchange, enforce, waive and release any such security;

(iv)apply and reapply such security and direct the order or manner of sale
thereof as Agent, in its sole discretion, may determine;

(v)release, surrender or exchange any deposits or other property securing the
Affiliated Obligations or on which Agent at any time may have a Lien; release,
substitute or add any one or more endorsers or guarantors of the Affiliated
Obligations of any Borrowers; or compromise, settle, renew, extend the time for
payment, discharge the performance of, decline to enforce, or release all or any
obligations of any such endorser or guarantor or other Person who is now or may
hereafter be liable on any Affiliated Obligations or release, surrender or
exchange any deposits or other property of any such Person;

(vi)apply payments received by Lender from Borrower to any Obligations or
Affiliated Obligations, as permitted in accordance with the terms of this
Agreement and in such order as Lender shall determine, in its sole discretion;
and

(vii)assign the Affiliated Financing Documents in whole or in part.

103

--------------------------------------------------------------------------------

Article 13 – aCQUISITION MATTERS

Section 13.1Borrower Assumption Agreement. The parties hereto hereby agree that
immediately upon Miramar executing and delivering the signature pages to the
attached Post-Merger Certification to the Agent on the Closing Date after the
consummation of the Closing Date Acquisition, without further act or deed, (a)
(i) Miramar shall assume all obligations and all rights of Acquisition Sub as
“Borrower” under this Agreement and the other Financing Documents and (ii)
Miramar Technologies shall assume all obligations and all rights of as a
“Borrower” under this Agreement and the other Financing Documents (such
assignment and assumptions, collectively, the “Borrower Assumption”), (c)
Miramar and Miramar Technologies shall each become a party to this Agreement as
the “Borrower” with the same force and effect as if originally named herein as
the Borrower and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities (including the Obligations) of
the Borrower hereunder, (d) Miramar and Miramar Technologies shall be bound by
all of the terms and provisions of this Agreement, which are incorporated herein
by reference as fully as though set forth herein verbatim, (e) each reference to
the “Borrower” in this Agreement and in any other Financing Document shall be
deemed to include Miramar and Miramar Technologies, (f) Miramar and Miramar
Technologies shall be liable under this Agreement for payment of all
Obligations, and (g) Miramar and Miramar Technologies hereby grant the Agent,
for the benefit of itself and the Lenders, a security interest and Lien in all
its rights, title and interest in the Collateral, whether now owned or hereafter
acquired and wherever located, to secure the Obligations pursuant to this
Agreement and the other Financing Documents.  Notwithstanding anything in the
Financing Documents to the contrary, the Borrower Assumption is consented and
agreed to in all respects by all parties hereto and shall be immediately
effective upon Miramar and Miramar Technologies executing and delivering the
signature pages to the attached Post-Merger Certification to the Agent on the
Closing Date after the consummation of the Closing Date Acquisition.

Section 13.2Reference to Closing Date.  Notwithstanding anything to the contrary
in the Financing Documents, for purposes of the representations and warranties
(including, without limitation, the Schedules and the other provisions set forth
in Article 3 of this Agreement, the conditions precedent set forth in Article 7
of this Agreement and any reference to “Closing Date” in Articles 4 and 5 of
this Agreement), the making of the Loans on the Closing Date shall be assumed to
occur concurrently with the consummation of the Closing Date Acquisition.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

104

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWERS:

 

SIENTRA, INC.

 

 

 

 

 

By:

 

/s/ Patrick F. Williams                    (SEAL)

 

 

Name:

 

Patrick F. Williams

 

 

Title:

 

Chief Financial Officer

 

 

 

Address:

 

 

 

 

 

420 S. Fairview

 

 

Goleta, CA 93117

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

Facsimile:

 

 

 

 

E-Mail:

 

 

 

BORROWER:

 

DESERT ACQUISITION CORPORATION

 

 

 

 

 

By:

 

/s/ Charles Huiner                          (SEAL)

 

 

Name:

 

Charles Huiner

 

 

Title:

 

President

 

 

 

 

--------------------------------------------------------------------------------

 

 

AGENT:

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,
its investment manager

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,
its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

 

Name:

Maurice Amsellem

 

 

 

 

Title:

Authorized Signatory

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Sientra transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

LENDER:

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,
its investment manager

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,
its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

 

Name:

Maurice Amsellem

 

 

 

 

Title:

Authorized Signatory

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Sientra transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 

LENDER:

SILICON VALLEY BANK

 

 

 

By:

 

/s/ Kevin Fleischman

 

Name:

 

Kevin Fleischman

 

Title:

 

Vice President

 

 

 

 

 

Address:

Silicon Valley Bank

38 Technology Drive West

Suite 150

Irvine Ca 92618-5313

United States of America

Attn: Kevin Fleischman

 

 

 

 

--------------------------------------------------------------------------------

 

This Post-Merger Certification dated as of July 25, 2017 is hereby delivered by
MIRAMAR LABS, INC., a Delaware corporation (“Miramar”) and MIRAMAR TECHNOLOGIES,
INC., a Delaware corporation (“Miramar Technologies” and together with Miramar,
each a “Merger Party” and collectively, the “Merger Parties”) to MidCap
Financial Trust, as Agent (“Agent”).

RECITALS:

 

A.

Miramar Technologies is a direct wholly owned subsidiary of Miramar.

 

B.

Acquisition Sub executed that certain Credit and Security Agreement (Revolving
Loan), dated as of July 25, 2017 among the Sientra, Inc., a Delaware
corporation, Acquisition Sub, any additional Borrower that may hereafter be
added thereto (collectively, “Borrowers”), MidCap Financial Trust, individually
as a Lender and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender (the “Credit Agreement”) and
certain other Financing Documents in connection therewith. All capitalized terms
used herein without definition have the meanings assigned to them in the Credit
Agreement to which this certification is attached.  

 

C.

On the date hereof, Acquisition Sub merged with and into Miramar, with Miramar
as the surviving entity.

NOW, THEREFORE, the Merger Parties hereby acknowledges, agrees and certifies as
follows:

1.The Closing Date Acquisition has been consummated and Acquisition Sub merged
with and into Miramar, with Miramar as the surviving entity.

2.Each Merger Party shall assume all Obligations and all rights of a “Borrower”
under the Credit Agreement and the other Financing Documents, including without
limitation in Article 13 of the Credit Agreement, and shall become a party to
the Credit Agreement and the other Financing Documents as a “Borrower” with the
same force and effect as if originally named as a Borrower therein.  Each
reference to the “Borrowers” or a “Borrower” in the Credit Agreement and in any
other Financing Document shall be deemed to include the Merger Parties and each
Merger Party shall be liable under the Credit Agreement as a Borrower for
payment of all Obligations.

3.As security for the payment and performance of the Obligations under the
Credit Agreement and the Financing Documents, each Merger Party assigns and
grants to Agent, for the benefit of itself and the Lenders, a continuing first
priority Lien on and security interest in, upon, and to the Collateral.

4.Without limiting the foregoing, each Merger Party agrees that Collateral shall
remain in all respects subject to the liens and security interests of the Agent
(for the benefit of the Lenders) established or continued under the Financing
Documents and nothing contained herein and nothing done pursuant hereto shall
affect or be construed to affect the liens and security interests of Agent
therein, or the priority thereof.

5.This Post-Merger Certification is governed by and is to be construed under
Maryland law (without regard to its conflict of laws provisions).

6.Except for the assumption herein set forth, all of the terms and conditions of
the Financing Documents remain unchanged and in full force and effect and each
of the Financing Documents is ratified, confirmed and restated.

 

--------------------------------------------------------------------------------

 

7.Without limitation to the other terms and provisions of this Post-Merger
Certification, each Merger Party agrees to execute and deliver from time to
time, such documents or agreements as the Agent may request to give effect to
the terms of this Post-Merger Certification.

8.EACH MERGER PARTY AND AGENT HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH
MERGER PARTY AND AGENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH
MERGER PARTY AND AGENT WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY
OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

MIRAMAR LABS, INC. (successor-by-merger
to Desert Acquisition Corporation)

 

 

 

By:

 

                                                          (SEAL)

Name:

 

 

Title:

 

 

 

MIRAMAR TECHNOLOGIES, INC.

 

 

 

By:

 

                                                         (SEAL)

Name:

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

 

 

 

 

Annex A

 

Commitment Annex

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

[Reserved]

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

Borrowing Base Certificate

Exhibit D

 

Form of Notice of Borrowing

Exhibit E

 

Closing Checklist

Exhibit F-1

 

Form of U.S. Tax Compliance Certificate

Exhibit F-2

 

Form of U.S. Tax Compliance Certificate

Exhibit F-3

 

Form of U.S. Tax Compliance Certificate

Exhibit F-4

 

Form of U.S. Tax Compliance Certificate

Exhibit G

 

Post-Merger Certification

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 3.1

 

Existence, Organizational ID Numbers, Foreign Qualification, Prior Names

Schedule 3.4

 

Capitalization

Schedule 3.6

 

Litigation

Schedule 3.17

 

Material Contracts

Schedule 3.18

 

Environmental Compliance

Schedule 3.19

 

Intellectual Property

Schedule 4.9

 

Litigation, Governmental Proceedings and Other Notice Events

Schedule 4.17

 

Products and Permits

Schedule 5.1

 

Debt; Contingent Obligations

Schedule 5.2

 

Liens

Schedule 5.7

 

Permitted Investments

Schedule 5.8

 

Affiliate Transactions

Schedule 5.14

 

Deposit Accounts and Securities Accounts

Schedule 6.1

 

Minimum Net Revenue

Schedule 9.2(b)

 

Location of Collateral

Schedule 9.2(d)

 

Chattel Paper, Letter of Credit Rights, Commercial Tort Claims, Instruments,
Documents, Investment Property

 

 

 

 

--------------------------------------------------------------------------------

 

Annex A to Credit Agreement (Commitment Annex)

Lender

Revolving Loan Commitment Amount

Revolving Loan Commitment Percentage

MidCap Financial Trust

$6,000,000.00

60%

Silicon Valley Bank

$4,000,000.00

40%

TOTALS

$10,000,000.00

100%

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A to Credit Agreement (Reserved)




 

Exhibit B – Page 1

 

 

--------------------------------------------------------------------------------

 

Exhibit B to Credit Agreement (Form of Compliance Certificate)

 

COMPLIANCE CERTIFICATE

This Compliance Certificate is given by _____________________, a Responsible
Officer of Sientra, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Credit and Security Agreement
(Revolving Loan) dated as of July 25, 2017 among the Borrower Representative,
       and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), MidCap Financial Trust, individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a)the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;

(b)the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects on
and as of the date hereof, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(c)I have reviewed the terms of the Credit Agreement and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and conditions of Borrowers and their Consolidated Subsidiaries during the
accounting period covered by such financial statements, and such review has not
disclosed the existence during or at the end of such accounting period, and I
have no knowledge of the existence as of the date hereof, of any condition or
event that constitutes a Default or an Event of Default, except as set forth in
Schedule 1 hereto, which includes a description of the nature and period of
existence of such Default or an Event of Default and what action Borrowers have
taken, are undertaking and propose to take with respect thereto;

(d)except as noted on Schedule 2 attached hereto, Schedule 9.2(b) to the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors and all names under which Borrowers and Guarantors
currently conduct business; Schedule 2 specifically notes any changes in the
names under which any Borrower or Guarantors conduct business;

(e)except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral, or (ii) any failure of any Borrower or
any Guarantors to make required payments of withholding or other tax obligations
of any Borrower or any Guarantors during the accounting period to which the
attached statements pertain or any subsequent period;

(f)Schedule 5.14 to the Credit Agreement contains a complete and accurate
statement of all deposit accounts or investment accounts maintained by Borrowers
and Guarantors;

 

Exhibit B – Page 2

 

 

--------------------------------------------------------------------------------

 

(g)except as noted on Schedule 4 attached hereto and Schedule 3.6 to the Credit
Agreement, the undersigned has no knowledge of any current, pending or
threatened: (i) litigation against the Borrowers or any Guarantors, (ii)
inquiries, investigations or proceedings concerning the business affairs,
practices, licensing or reimbursement entitlements of Borrowers or any
Guarantors, or (iii) default by Borrowers or any Guarantors under any Material
Contract to which it is a party;

(h)except as noted on Schedule 5 attached hereto, no Borrower or Guarantor has
acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Agent
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Agent on Schedule 3.17 to the
Credit Agreement or any Schedule 5 to any previous Compliance Certificate
delivered by Borrower to Agent;

(i)except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has
acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit Rights,
Instruments, Documents or Investment Property that has not previously been
reported to Agent on any Schedule 6 to any previous Compliance Certificate
delivered by Borrower Representative to Agent;

(j)except as noted on Schedule 7 attached hereto, no Borrower or Guarantor is
aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 7 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; and

(k)Borrowers and Guarantor are in compliance with the covenants contained in
Article 6 of the Credit Agreement, and in any Guarantee constituting a part of
the Financing Documents, as demonstrated by the calculation of such covenants
below, except as set forth below; in determining such compliance, the following
calculations have been made:  [See attached worksheets].  Such calculations and
the certifications contained therein are true, correct and complete.

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

 

Sincerely,

 

SIENTRA, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Exhibit B – Page 3

 

 

--------------------------------------------------------------------------------

 

Exhibit C to Credit Agreement (Borrowing Base Certificate)

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D to Credit Agreement (Form of Notice of Borrowing)

 

NOTICE OF BORROWING

This Notice of Borrowing is given by _____________________, a Responsible
Officer of Sientra, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Credit and Security Agreement
(Revolving Loan) dated as of July 25, 2017 among the Borrower Representative,
        and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), MidCap Financial Trust, individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of Revolving Loans on
_______________, 201__.  Attached is a Borrowing Base Certificate complying in
all respects with the Credit Agreement and confirming that, after giving effect
to the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

 

Sincerely,

 

SIENTRA, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit E to Credit Agreement

 

Closing Checklist

 

[See attached]




 

--------------------------------------------------------------------------------

 

Exhibit F-1 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of ________________ (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement (Revolving Loan) dated as
of ____________, 201__ among the Borrower Representative,           and any
additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower Representative with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower
Representative and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:  

 

 

 

Title:

 

 

 

 

 

Date:                                        , 20[  ]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit F-2 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of ________________ (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement (Revolving Loan) dated as
of ____________, 201__ among the Borrower Representative,           and any
additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.  

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

Name:  

 

 

 

Title:

 

 

 

 

 

Date:                                        , 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit F-3 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of ________________ (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement (Revolving Loan) dated as
of ____________, 201__ among the Borrower Representative, and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.  

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

Name:  

 

 

 

Title:

 

 

 

 

 

Date:                                        , 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit F-4 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of ________________ (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement (Revolving Loan) dated as
of ____________, 201__ among the Borrower Representative, and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.  

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower Representative with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and the Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Agent with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:  

 

 

 

Title:

 

 

 

 

 

Date:                                        , 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit G to Credit Agreement (Form of Post-Merger Certification)

This Post-Merger Certification dated as of July 25, 2017 is hereby delivered by
MIRAMAR LABS, INC., a Delaware corporation (“Miramar”) and MIRAMAR TECHNOLOGIES,
INC., a Delaware corporation (“Miramar Technologies” and together with Miramar,
each a “Merger Party” and collectively, the “Merger Parties”) to MidCap
Financial Trust, as Agent (“Agent”).

RECITALS:

 

A.

Miramar Technologies is a direct wholly owned subsidiary of Miramar.

 

B.

Acquisition Sub executed that certain Credit and Security Agreement (Revolving
Loan) dated as of July 25, 2017 among the Sientra, Inc., a Delaware corporation,
Acquisition Sub, any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), MidCap Financial Trust, individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (the “Credit Agreement”) and certain other
Financing Documents in connection therewith. All capitalized terms used herein
without definition have the meanings assigned to them in the Credit Agreement to
which this certification is attached.  

 

C.

On the date hereof, Acquisition Sub merged with and into Miramar, with Miramar
as the surviving entity.

NOW, THEREFORE, the Merger Parties hereby acknowledges, agrees and certifies as
follows:

1.The Closing Date Acquisition has been consummated and Acquisition Sub merged
with and into Miramar, with Miramar as the surviving entity.

2.Each Merger Party shall assume all Obligations and all rights of a “Borrower”
under the Credit Agreement and the other Financing Documents, including without
limitation in Article 13 of the Credit Agreement, and shall become a party to
the Credit Agreement and the other Financing Documents as a “Borrower” with the
same force and effect as if originally named as a Borrower therein.  Each
reference to the “Borrowers” or a “Borrower” in the Credit Agreement and in any
other Financing Document shall be deemed to include the Merger Parties and each
Merger Party shall be liable under the Credit Agreement as a Borrower for
payment of all Obligations.

3.As security for the payment and performance of the Obligations under the
Credit Agreement and the Financing Documents, each Merger Party assigns and
grants to Agent, for the benefit of itself and the Lenders, a continuing first
priority Lien on and security interest in, upon, and to the Collateral.

4.Without limiting the foregoing, each Merger Party agrees that Collateral shall
remain in all respects subject to the liens and security interests of the Agent
(for the benefit of the Lenders) established or continued under the Financing
Documents and nothing contained herein and nothing done pursuant hereto shall
affect or be construed to affect the liens and security interests of Agent
therein, or the priority thereof.

5.This Post-Merger Certification is governed by and is to be construed under
Maryland law (without regard to its conflict of laws provisions).

 

--------------------------------------------------------------------------------

 

6.Except for the assumption herein set forth, all of the terms and conditions of
the Financing Documents remain unchanged and in full force and effect and each
of the Financing Documents is ratified, confirmed and restated.

7.Without limitation to the other terms and provisions of this Post-Merger
Certification, each Merger Party agrees to execute and deliver from time to
time, such documents or agreements as the Agent may request to give effect to
the terms of this Post-Merger Certification.

8.EACH MERGER PARTY AND AGENT HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH
MERGER PARTY AND AGENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH
MERGER PARTY AND AGENT WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY
OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

MIRAMAR LABS, INC. (successor-by-merger to
Desert Acquisition Corporation)

 

By:

 

                                                          (SEAL)

Name:

 

 

Title:

 

 

 

MIRAMAR TECHNOLOGIES, INC.

 

By:

 

                                                          (SEAL)

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.1 – Minimum Net Revenue

 

Defined Period Ending

Minimum Net Revenue Amount

August 31, 2017

$34,000,000

September 30, 2017

$35,000,000

October 31, 2017

$36,000,000

November 30, 2017

$37,000,000

December 31, 2017

$38,000,000

January 31, 2018

$39,000,000

February 28, 2018

$40,000,000

March 31, 2018

$42,000,000

April 30, 2018

$43,250,000

May 31, 2018

$44,500,000

June 30, 2018

$47,000,000

July 31, 2018

$48,250,000

August 31, 2018

$49,500,000

September 30, 2018

$52,000,000

October 31, 2018

$54,000,000

November 30, 2018

$56,000,000

December 31, 2018

$59,000,000

January 31, 2019

$60,000,000

February 28, 2019

$61,000,000

March 31, 2019

$63,000,000

April 30, 2019

$64,250,000

May 31, 2019

$65,500,000

June 30, 2019

$68,000,000

 

--------------------------------------------------------------------------------

 

July 31, 2019

$69,250,000

August 31, 2019

$70,500,000

September 30, 2019

$73,000,000

October 31, 2019

$75,000,000

November 30, 2019

$77,000,000

December 31, 2019

$80,000,000

January 31, 2020 and thereafter

In accordance with Section 6.1.

 

 